Exhibit 10.4

 

[g293041kq01i001.jpg]

 

EXECUTION COPY

 

Dated 25 September 2009

 

 

SEAGATE SINGAPORE INTERNATIONAL HEADQUARTERS PTE. LTD.

as the Chargor

 

 

in favour of

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Collateral Agent

 

 

SECOND PRIORITY DEBENTURE

 

 

ALLEN & GLEDHILL LLP

ONE MARINA BOULEVARD #28-00

SINGAPORE 018989

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Contents

 

Page

 

 

 

1.

Definitions and Interpretation

1

 

 

 

2.

Fixed Charges and Assignment

6

 

 

 

3.

Floating Charge

9

 

 

 

4.

Restrictions and Further Assurance

11

 

 

 

5.

Real Property

12

 

 

 

6.

Book Debts

13

 

 

 

7.

Bank Accounts

14

 

 

 

8.

Investments

15

 

 

 

9.

Intellectual Property

17

 

 

 

10.

Assigned Contracts

18

 

 

 

11.

Insurance

20

 

 

 

12.

General Undertakings

20

 

 

 

13.

Representations and Warranties

21

 

 

 

14.

Enforcement

23

 

 

 

15.

Appointment and Rights of Receivers

23

 

 

 

16.

Collateral Agent’s Rights

25

 

 

 

17.

Order of Distributions

25

 

 

 

18.

Liability of Collateral Agent, Receivers and Delegates

26

 

 

 

19.

Power of Attorney

26

 

 

 

20.

Protection of Third Parties

27

 

 

 

21.

Saving Provisions

27

 

 

 

22.

Discharge of Security

29

 

 

 

23.

Expenses, Stamp Duty and Interest

30

 

 

 

24.

Payments

31

 

 

 

25.

Conduct of Business by the Secured Parties

31

 

 

 

26.

Miscellaneous Indemnities

31

 

 

 

27.

Rights, Amendments, Waivers and Determinations

33

 

 

 

28.

Partial Invalidity

33

 

 

 

29.

Separate and Independent Obligations

33

 

 

 

30.

Benefit of Assignment

33

 

 

 

31.

Notices

34

 

 

 

32.

Counterparts

34

 

 

 

33.

Governing Law

34

 

 

 

34.

Jurisdiction

35

 

 

 

35.

The Collateral Agent; Limitation on Duty of Collateral Agent in Respect of
Charged Assets

35

 

i

--------------------------------------------------------------------------------


 

36.

Intercreditor Agreement

35

 

 

 

Schedule 1

Rights of Receivers

36

 

 

 

Schedule 2

Bank Accounts

39

 

 

 

Schedule 3

Form of Notice of Assignment and Acknowledgement in relation to Insurances

40

 

 

 

Schedule 4

Form of Notice of Charge and Assignment and Acknowledgement in relation to Book
Debts

43

 

 

 

Schedule 5

Form of Notice of Charge and Assignment and Acknowledgement in relation to
Investments (Scripless Securities)

46

 

 

 

Schedule 6

Form of Notice of Charge and Acknowledgement in relation to Bank Accounts

49

 

 

 

Schedule 7

Form of Notice of Assignment of Assigned Contract

52

 

ii

--------------------------------------------------------------------------------


 

This Deed is made on 25 September 2009 made between:

 

(1)                                 SEAGATE SINGAPORE INTERNATIONAL HEADQUARTERS
PTE. LTD., company registration number 199700025H (the “Chargor”) as the
chargor; and

 

(2)                                 WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Collateral Agent”) as the collateral agent for and on behalf of the Secured
Parties (as defined below) pursuant to the Indenture (as defined below).

 

WHEREAS:

 

(A)                               Pursuant to the Indenture, Seagate Technology
International, as the issuer (the “Issuer”) has issued USD$430,000,000 in
aggregate principal amount of its 10.00% senior secured second-priority notes
due 2014, secured by way of security granted by the Chargor on the terms and
conditions contained in the Indenture Documents (as defined below), subject only
to the prior ranking security created by the First Priority Debenture (as
defined below).

 

(B)                               As security for the Obligations (as defined
below), the Chargor has agreed to assign and charge by way of security in favour
of the Collateral Agent for the benefit of the Secured Parties, inter alia, all
of its legal and beneficial interest in the Charged Assets, subject only to the
prior ranking security created under the First Priority Debenture.

 

(C)                               Pursuant to the Indenture, the Chargor is
required to execute this Deed in favour of the Collateral Agent for the benefit
of the Secured Parties.

 

(D)                               The Chargor has (after giving due
consideration to the terms and conditions of the Indenture Documents and
satisfying itself that it will derive direct and indirect economic and corporate
benefit from the arrangements contemplated in the Indenture Documents and that
there are reasonable grounds for believing that the entry into by it of this
Deed will benefit it) decided in good faith and for the purposes of its business
to enter into this Deed and to create the security expressed to be created by
this Deed as a continuing security for the payment and discharge of the
Obligations.

 

(E)                                 The security interests granted hereunder in
respect of the Charged Assets are subject to the terms, conditions and
provisions of the Intercreditor Agreement (as defined below) in all respects.

 

It is agreed as follows:

 


1.                                      DEFINITIONS AND INTERPRETATION


 


1.1                               DEFINITIONS


 

In this Deed, unless a contrary indication appears, terms used in the Indenture
have the same meaning and construction. In addition:

 

“Acts” means the Companies Act and the Property Act.

 

“Assigned Contracts” means:

 

(a)                                  each contract relating to the purchase or
procurement of raw materials or components required for incorporation into
Seagate goods, products or other merchandise, the value of which is in the
excess of $10,000,000 per annum;

 

1

--------------------------------------------------------------------------------


 

(b)                                 each contract relating to the purchase or
procurement of goods, other than those referenced to in paragraph (a) above and
paragraph (c) below, the value of which is in the excess of $5,000,000 per
annum;

 

(c)                                  each contract relating to the leasing,
purchase or procurement of plant, machinery or other capital equipment, the
value of which is in the excess of $10,000,000 per annum;

 

(d)                                 each contract relating to the procurement of
services, the value of which is in the excess of $5,000,000 per annum; and

 

(e)                                  any other contract which is designated as
such by the Collateral Agent and the Chargor,

 

in each case, where the Chargor is a party.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation, lodgement or registration.

 

“Bank Accounts” of the Chargor means all current, deposit or other accounts with
any bank or financial institution in which it now or in the future has an
interest and (to the extent of its interest) all balances now or in the future
standing to the credit of those accounts, including, on the date of this Deed,
those accounts listed in Schedule 2 (Bank Accounts).

 

“Book Debts” of the Chargor means all book and other debts of any nature, and
all other rights to receive money (excluding Bank Accounts), now or in the
future due, owing or payable to it and the benefit of all related negotiable
instruments, rights, Security, guarantees and indemnities of any kind.

 

“Charged Assets” means the assets from time to time subject, or expressed to be
subject, to the Charges or any part of those assets.

 

“Charges” means all or any of the Security created or expressed to be created by
or pursuant to this Deed.

 

“Companies Act” means the Companies Act, Chapter 50 of Singapore.

 

“Currency of Account” means the currency in which the relevant indebtedness is
denominated or, if different, is payable.

 

“Default Notice” means a notice sent by the Trustee or the Holders to the Issuer
pursuant to Section 6.02 of the Indenture, after an occurrence and during the
continuance of an Event of Default (as defined in the Indenture).

 

“Delegate” means a delegate or sub-delegate appointed under Clause 16.2
(Delegation).

 

“Dividends” means, in relation to any Investment, all present and future:

 

(A)                                  DIVIDENDS AND DISTRIBUTIONS OF ANY KIND AND
ANY OTHER SUM RECEIVED OR RECEIVABLE IN RESPECT OF THAT INVESTMENT;

 

2

--------------------------------------------------------------------------------


 

(B)                                 RIGHTS, SHARES, MONEY OR OTHER ASSETS
ACCRUING OR OFFERED BY WAY OF CONVERSION, EXCHANGE, REDEMPTION, BONUS,
PREFERENCE, OPTION OR OTHERWISE IN RESPECT OF THAT INVESTMENT;

 

(C)                                  ALLOTMENTS, OFFERS AND RIGHTS ACCRUING OR
OFFERED IN RESPECT OF OR IN SUBSTITUTION FOR THAT INVESTMENT; AND

 

(D)                                 OTHER RIGHTS AND ASSETS ATTACHING TO,
DERIVING FROM OR EXERCISABLE BY VIRTUE OF THE OWNERSHIP OF, THAT INVESTMENT.

 

“First Priority Debenture” means the first ranking debenture dated on or about
the date of this Deed made by the Chargor in favour of JPMorgan Chase Bank, N.A.
as administrative agent for the Secured Parties (as defined therein) (as
amended, supplemented or otherwise modified from time to time).

 

“First Priority Representative” has the meaning given to it in the Intercreditor
Agreement.

 

“Fixtures” means fixtures, fittings (including trade fixtures and fittings) and
fixed plant machinery and apparatus.

 

“Goodwill” means all present and future goodwill, including, without limitation,
any goodwill associated with Intellectual Property owned by or belonging to the
Chargor.

 

“Indenture” means the Indenture dated 1 May 2009 and made among (1) the Issuer,
(2) Seagate Technology, (3) Wells Fargo Bank, National Association, as the
trustee and (4) the other guarantors party thereto, including the Chargor (as
amended, supplemented or otherwise modified from time to time).

 

“Indenture Documents” shall have the meaning given to it in the U.S. Security
Agreement.

 

“Insurances” of the Chargor means all contracts and policies of insurance of any
kind now or in the future taken out by or on behalf of it or (to the extent of
its interest) in which it now or in the future has an interest relating to the
Charged Assets or any part of the Charged Assets, whether pursuant to the
provisions of any of the Indenture Documents or otherwise.

 

“Intellectual Property” of the Chargor means all trade marks, service marks,
trade names, domain names, logos, patents, inventions, registered and
unregistered design rights, copy rights, database rights, rights in confidential
information and know-how, and any associated or similar rights anywhere in the
world, which it now or in the future owns or (to the extent of its interest) in
which it now or in the future has an interest (in each case whether registered
or unregistered and including any related licences and sub-licences of the same
granted to it, applications and rights to apply for the same).

 

“Intercreditor Agreement” means the agreement dated 1 May 2009 made among
(1) JPMorgan Chase Bank, N.A., (2) the Collateral Agent, (3) Seagate Technology
HDD Holdings, (4) the Issuer and (5) the other Loan Parties (as defined therein)
(as amended, supplemented or otherwise modified from time to time).

 

“Investments” of the Chargor means:

 

(A)                                  SECURITIES AND INVESTMENTS OF ANY KIND
(INCLUDING SCRIPLESS SECURITIES, SHARES, STOCK, DEBENTURES, UNITS, DEPOSITORY
RECEIPTS, BONDS, NOTES, COMMERCIAL PAPER AND CERTIFICATES OF DEPOSIT);

 

3

--------------------------------------------------------------------------------


 

(B)                                 WARRANTS, OPTIONS OR OTHER RIGHTS TO
SUBSCRIBE FOR, PURCHASE OR OTHERWISE ACQUIRE SECURITIES AND INVESTMENTS;

 

(C)                                  ALL RIGHTS RELATING TO SECURITIES AND
INVESTMENTS (INCLUDING SCRIPLESS SECURITIES) WHICH ARE DEPOSITED WITH, OR
REGISTERED IN THE NAME OF, ANY DEPOSITORY, DEPOSITORY AGENT, CUSTODIAN, NOMINEE,
CLEARING HOUSE OR SYSTEM, INVESTMENT MANAGER, CHARGEE OR OTHER SIMILAR PERSON OR
THEIR NOMINEE, IN EACH CASE WHETHER OR NOT ON A FUNGIBLE BASIS (INCLUDING RIGHTS
AGAINST ANY SUCH PERSON); AND

 

(D)                                 ALL OTHER RIGHTS ATTACHING OR RELATING TO
SECURITIES OR INVESTMENTS REFERRED TO IN PARAGRAPHS (A) TO (C) ABOVE AND ALL
CASH OR OTHER SECURITIES OR INVESTMENTS IN THE FUTURE DERIVING FROM INVESTMENTS
OR SUCH RIGHTS,

 

in each case now or in the future owned by it or (to the extent of its interest)
in which it now or in the future has an interest.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, properties or financial condition of Seagate
Technology and its Subsidiaries, taken as a whole, (b) the ability of Seagate
Technology and the Issuer to perform their obligations under the Indenture
Documents or (c) any material rights of or benefits available to the Holders
under the Indenture Documents.

 

“Notes Party” or “Notes Parties” has the meaning given to it in the U.S.
Security Agreement.

 

“Obligations” has the meaning ascribed to “Secured Obligations” in the U.S.
Security Agreement.

 

“Party” means a party to this Deed and includes its successors in title,
permitted assigns and permitted transferees.

 

“Perfection Agent” shall mean (i) prior to the First Priority Obligations
Payment Date (as defined in the Intercreditor Agreement), the First Priority
Representative (including, with respect to any Charged Assets delivered or held
by the Perfection Agent hereunder, for the benefit of the Secured Parties
pursuant to Section 2.3(b) of the Intercreditor Agreement) and (ii) thereafter,
the Collateral Agent.

 

“Property Act” means the Conveyancing and Law of Property Act, Chapter 61 of
Singapore.

 

“Real Property” means freehold, leasehold and immovable property in Singapore
(in each case including any estate or interest therein, all rights from time to
time attached or relating thereto and all Fixtures from time to time therein or
thereon).

 

“Receiver” means a receiver, receiver and manager, judicial manager or other
manager appointed in respect of the Charged Assets.

 

“Secured Party” or “Secured Parties” has the meaning given to it in the U.S.
Security Agreement.

 

“Security” means all or any of the security created or expressed to be created
pursuant to this Deed.

 

“Security Documents” shall have the meaning given to it in the U.S. Security
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Scripless Securities” means stocks, shares or other securities within the
meaning of “book-entry securities” as defined in Section 130A of the Companies
Act (including all instruments, orders and regulations made under or deriving
validity therefrom) which have been listed on the SGX-ST and which have been
designated by the SGX-ST as eligible for deposit with The Central Depository
(Pte) Limited (including its successors) and for clearance and book-entry
settlement of transactions on SGX-ST.

 

“SGX-ST” means the Singapore Exchange Securities Trading Limited and includes
its successors.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“U.S. Security Agreement” means the second lien U.S. security agreement dated 1
May 2009 made among (1) Seagate Technology, (2) the Issuer, (3) the Collateral
Agent and (4) each of the other subsidiaries of Seagate Technology listed in
Schedule I thereto (as amended, supplemented or otherwise modified from time to
time).

 

“Winding-up” means winding up, amalgamation, reconstruction, administration,
dissolution, liquidation, merger or consolidation or any analogous procedure or
step in any jurisdiction.

 


1.2                               CONSTRUCTION


 

The provisions in Section 1.02 (Rules of Construction) of the Indenture apply to
this Deed with all necessary changes. In addition, unless a contrary indication
appears, any reference in this Deed to:

 


1.2.1                     “ASSETS” INCLUDES PRESENT AND FUTURE PROPERTIES,
REVENUES AND RIGHTS OF EVERY DESCRIPTION;


 


1.2.2                     THE “CHARGOR”, THE “COLLATERAL AGENT”, THE “PERFECTION
AGENT” OR ANY “PARTY” SHALL BE CONSTRUED SO AS TO INCLUDE ITS SUCCESSORS IN
TITLE, PERMITTED ASSIGNS AND PERMITTED TRANSFEREES;


 


1.2.3                     THIS “DEED”  SHALL BE CONSTRUED AS A REFERENCE TO THIS
DEED AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME AND SHALL INCLUDE
ANY DOCUMENT WHICH IS SUPPLEMENTAL HERETO OR WHICH IS ENTERED INTO FOR THE
PURPOSES OF PERFECTING OR PROTECTING THE SECURITY CONSTITUTED BY THIS DEED;


 


1.2.4                     THE “INDENTURE” OR “INDENTURE DOCUMENT” OR ANY OTHER
AGREEMENT OR INSTRUMENT IS A REFERENCE TO THOSE DOCUMENTS OR OTHER AGREEMENT OR
INSTRUMENT AS AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED (SUBJECT TO
ANY RESTRICTIONS ON SUCH AMENDMENTS AND RESTATEMENTS, SUPPLEMENTS OR
MODIFICATIONS SET FORTH IN THOSE DOCUMENTS);


 


1.2.5                     “INDEBTEDNESS” INCLUDES ANY OBLIGATION (WHETHER
INCURRED AS PRINCIPAL OR AS SURETY) FOR THE PAYMENT OR REPAYMENT OF MONEY,
WHETHER PRESENT OR FUTURE, ACTUAL OR CONTINGENT;


 


1.2.6                     A “PERSON” INCLUDES ANY PERSON, FIRM, COMPANY,
CORPORATION, GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY ASSOCIATION, TRUST OR
PARTNERSHIP (WHETHER OR NOT HAVING SEPARATE LEGAL PERSONALITY) OR TWO OR MORE OF
THE FOREGOING;

 

5

--------------------------------------------------------------------------------



 


1.2.7                     A “REGULATION” INCLUDES ANY REGULATION, RULE, OFFICIAL
DIRECTIVE, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY
GOVERNMENTAL, INTERGOVERNMENTAL OR SUPRANATIONAL BODY, AGENCY, DEPARTMENT OR
REGULATORY, SELF-REGULATORY OR OTHER AUTHORITY OR ORGANISATION; AND


 


1.2.8                     A PROVISION OF LAW IS A REFERENCE TO THAT PROVISION AS
AMENDED OR RE-ENACTED.


 


FOR THE AVOIDANCE OF DOUBT, THIS DEED IS A “SECURITY AGREEMENT” UNDER THE TERMS
OF THE INDENTURE.


 


1.3                               AMBIGUITY OR CONFLICT


 

Where there is any ambiguity or conflict between the provisions of the Indenture
and this Deed, then the provisions of the Indenture shall prevail.

 


1.4                               THIRD PARTY RIGHTS


 


1.4.1                        UNLESS EXPRESSLY PROVIDED TO THE CONTRARY, A PERSON
WHO IS NOT A PARTY HAS NO RIGHT UNDER THE CONTRACTS (RIGHTS OF THIRD PARTIES)
ACT, CHAPTER 53B OF SINGAPORE TO ENFORCE OR ENJOY THE BENEFIT OF ANY TERM OF
THIS DEED, PROVIDED THAT THE TERMS OF THIS DEED SHALL INURE TO THE BENEFIT OF
THE SECURED PARTIES.


 


1.4.2                        NOTWITHSTANDING ANY TERM OF THIS DEED, THE CONSENT
OF ANY THIRD PARTY IS NOT REQUIRED FOR ANY VARIATION (INCLUDING ANY RELEASE OR
COMPROMISE OF ANY LIABILITY UNDER) OR TERMINATION OF THIS DEED.


 


2.                                      FIXED CHARGES AND ASSIGNMENT


 


2.1                               FIXED CHARGES


 

The Chargor, as legal and/or beneficial owner and as a continuing security for
the due and punctual payment and discharge of all the Obligations, charges and
agrees to charge in favour of the Collateral Agent for the benefit of the
Secured Parties, by way of second fixed charge (which so far as it relates to
land in Singapore vested in it at the date hereof shall be by way of legal
mortgage) and in each case subject to the prior ranking security created under
the First Priority Debenture:

 


2.1.1                     ALL REAL PROPERTY NOW BELONGING TO IT AND ALL REAL
PROPERTY ACQUIRED BY IT IN THE FUTURE;


 


2.1.2                        ALL OF ITS PRESENT AND FUTURE BOOK DEBTS;


 


2.1.3                        ALL OF ITS PRESENT AND FUTURE BANK ACCOUNTS;


 


2.1.4                        ALL OF ITS PRESENT AND FUTURE INVESTMENTS AND
DIVIDENDS;


 


2.1.5                        ALL OF ITS PRESENT AND FUTURE UNCALLED CAPITAL AND
GOODWILL;


 


2.1.6                        ALL OF ITS PRESENT AND FUTURE INTELLECTUAL
PROPERTY;


 


2.1.7                        ALL OF ITS PRESENT AND FUTURE PLANT AND MACHINERY
AND OTHER FIXTURES (EXCEPT THAT MORTGAGED OR CHARGED BY CLAUSE 2.1.1);


 


2.1.8                        ALL CHATTELS NOW OR AT ANY TIME HEREAFTER HIRED,
LEASED OR RENTED BY THE CHARGOR TO ANY OTHER PERSON, TOGETHER IN EACH CASE WITH
THE BENEFIT OF THE RELATED HIRING, LEASING OR

 

6

--------------------------------------------------------------------------------



 


RENTAL CONTRACT AND ANY GUARANTEE, INDEMNITY OR OTHER SECURITY FOR THE
PERFORMANCE OF THE OBLIGATIONS OF ANY PERSON UNDER OR IN RESPECT OF SUCH
CONTRACT; AND


 


2.1.9                     ALL ITS PRESENT AND FUTURE BENEFIT OF OR UNDER ALL
PRESENT AND FUTURE PERMISSIONS, CONSENTS AND AUTHORISATIONS (STATUTORY OR
OTHERWISE) HELD IN CONNECTION WITH ITS BUSINESS OR THE USE OF ANY CHARGED ASSET,


 

provided that no Security shall be granted under this Clause 2.1, if:

 


2.1.10              GRANTING SUCH SECURITY WOULD:


 

(a)                                  violate the law of the jurisdiction in
which the Charged Assets are located or the law of the jurisdiction where the
person owning such asset or property is organised;

 

(b)                                 violate the terms of any material contract
binding on the Issuer, Seagate Technology or any other Guarantor, including the
Chargor (but only to the extent that the restrictions in all such contracts,
taken as a whole, do not materially limit the Collateral that would otherwise be
pledged pursuant to the Collateral Requirement to secure the Obligations); or

 

(c)                                  result in a material adverse tax
consequence to the Chargor granting such security interest (as reasonably
determined by the Board of Directors of Seagate Technology); or

 


2.1.11              THE COST TO THE ISSUER, SEAGATE TECHNOLOGY OR ANY OTHER
GUARANTOR, INCLUDING THE CHARGOR, OF GRANTING AND PERFECTING SUCH SECURITY
INTEREST WOULD BE EXCESSIVE IN VIEW OF THE RELATED BENEFITS TO BE RECEIVED BY
THE SECURED PARTIES THEREFROM (AS DETERMINED REASONABLY BY THE BOARD OF
DIRECTORS OF SEAGATE TECHNOLOGY), PROVIDED, HOWEVER, THAT, NOTWITHSTANDING
CLAUSE 2.1.10 ABOVE AND THIS CLAUSE 2.1.11, THE CHARGOR SHALL GRANT A SECURITY
INTEREST IN SUCH CHARGED ASSETS AND EXECUTE SUCH DOCUMENTATION AND TAKE SUCH
ACTIONS REQUIRED TO PERFECT ANY SUCH SECURITY INTEREST, AS THE CASE MAY BE:


 

(a)                                  to the extent that the Chargor grants such
security interest or executes such documentation or takes any such other action
for perfection thereof for the benefit of the First Priority Representative
under the Senior Credit Facility, and

 

(b)                                 in accordance with the provisions of
Section 11.01(g) of the Indenture.

 


2.2                               ASSIGNMENT


 

The Chargor, as legal and/or beneficial owner and as a continuing security for
the due and punctual payment and discharge of all the Obligations, charges and
agrees to charge and assigns and agrees to assign absolutely to the Collateral
Agent for the benefit of the Secured Parties, in each case subject to the prior
ranking security created under the First Priority Debenture, all its present and
future right, title and interest in and to:

 


2.2.1                        EACH ASSIGNED CONTRACT INCLUDING ALL MONEYS PAYABLE
TO THE CHARGOR AND ANY CLAIMS, AWARDS AND JUDGEMENTS IN FAVOUR OF, RECEIVABLE BY
OR RECEIVED BY THE CHARGOR UNDER OR IN CONNECTION WITH OR PURSUANT TO ANY
ASSIGNED CONTRACT;


 


7

--------------------------------------------------------------------------------



 


2.2.2                     ALL INSURANCES AND ALL PROCEEDS IN RESPECT OF
INSURANCES AND ALL BENEFITS OF INSURANCES (INCLUDING ALL CLAIMS RELATING TO, AND
ALL RETURNS OF PREMIUM IN RESPECT OF, INSURANCES); AND


 


2.2.3                     ALL INVESTMENTS WHICH ARE SCRIPLESS SECURITIES,


 

provided that no Security shall be granted under this Clause 2.2, if:

 


2.2.4                     GRANTING SUCH SECURITY WOULD:


 

(a)                                  violate the law of the jurisdiction in
which the Charged Assets are located or the law of the jurisdiction where the
person owning such asset or property is organised;

 

(b)                                 violate the terms of any material contract
binding on the Issuer, Seagate Technology or any other Guarantor, including the
Chargor (but only to the extent that the restrictions in all such contracts,
taken as a whole, do not materially limit the Collateral  that would otherwise
be pledged pursuant to the Collateral Requirement to secure the Obligations); or

 

(c)                                  result in a material adverse tax
consequence to the Chargor granting such security interest (as reasonably
determined by the Board of Directors of Seagate Technology); or

 


2.2.5                     THE COST TO THE ISSUER, SEAGATE TECHNOLOGY OR ANY
OTHER GUARANTOR, INCLUDING THE CHARGOR, OF GRANTING AND PERFECTING SUCH SECURITY
INTEREST WOULD BE EXCESSIVE IN VIEW OF THE RELATED BENEFITS TO BE RECEIVED BY
THE SECURED PARTIES THEREFROM (AS DETERMINED REASONABLY BY THE BOARD OF
DIRECTORS OF SEAGATE TECHNOLOGY), PROVIDED, HOWEVER, THAT, NOTWITHSTANDING
CLAUSE 2.2.4 ABOVE AND THIS CLAUSE 2.2.5, THE CHARGOR SHALL GRANT A SECURITY
INTEREST IN SUCH CHARGED ASSETS AND EXECUTE SUCH DOCUMENTATION AND TAKE SUCH
ACTIONS REQUIRED TO PERFECT ANY SUCH SECURITY INTEREST, AS THE CASE MAY BE:


 

(a)                                  to the extent that the Chargor grants such
security interest or executes such documentation or takes any such other action
for perfection thereof for the benefit of the First Priority Representative
under the Senior Credit Facility, and

 

(b)                                 in accordance with the provisions of
Section 11.01(g) of the Indenture.

 


2.3                               NOTICES OF ASSIGNMENT


 


2.3.1                     THE CHARGOR UNDERTAKES TO THE COLLATERAL AGENT THAT IT
SHALL, WITHIN 10 DAYS OF THE DATE OF THIS DEED, GIVE THE FOLLOWING NOTICES OF
ASSIGNMENT AND/OR CHARGE TO THE RELEVANT PARTIES AND USE ITS COMMERCIALLY
REASONABLE ENDEAVOURS TO PROCURE THAT THE COLLATERAL AGENT RECEIVES WHATEVER
ACKNOWLEDGMENTS THE COLLATERAL AGENT CONSIDERS NECESSARY TO PERFECT THE CHARGES.
UNLESS THE COLLATERAL AGENT REQUIRES OTHERWISE, THOSE NOTICES AND
ACKNOWLEDGEMENTS WHICH, IN THE CASE OF THE RESPECTIVE CHARGED ASSETS SET OUT
BELOW, MUST SUBSTANTIALLY BE IN THE APPROPRIATE FORMS OF THE RELEVANT SCHEDULES
SET OUT NEXT TO IT:


 

(a)                                  for Insurances, in Schedule 3 (Form of
Notice of Assignment and Acknowledgement in relation to Insurances); and

 

8

--------------------------------------------------------------------------------


 

(b)                                 for Bank Accounts, in Schedule 6 (Form of
Notice of Charge and Acknowledgement in relation to Bank Accounts).

 


2.3.2                     SUBJECT TO THE TERMS, CONDITIONS AND PROVISIONS OF THE
INTERCREDITOR AGREEMENT, IF AT ANY TIME:


 

(i)                                     the Collateral Agent is of the
reasonable opinion that any substantial part of the security constituted by or
pursuant to this Deed shall be in jeopardy and any charge or security created or
to be created under or pursuant to this Deed requires to be perfected or
improved; or

 

(ii)                                  an Event of Default under the Indenture
has occurred and is continuing and the Issuer has received a Default Notice,

 

the Chargor shall give the following notices of assignment and/or charge to the
relevant parties and use its commercially reasonable endeavours to procure that
the Collateral Agent receives whatever acknowledgments the Collateral Agent
considers necessary to perfect the Charges. Unless the Collateral Agent requires
otherwise, those notices and acknowledgements which, in the case of the
respective Charged Assets set out below, must substantially be in the
appropriate forms of the relevant Schedules set out next to it:

 

(i)                                     for Book Debts, in excess of
$10,000,000, in Schedule 4 (Form of Notice of Charge and Assignment and
Acknowledgement in relation to Book Debts);

 

(ii)                                  for Investments (which are Scripless
Securities), in Schedule 5 (Form of Notice of Charge and Assignment and
Acknowledgement in relation to Investments (Scripless Securities)); and

 

(iii)                               for Assigned Contracts, in Schedule 7
(Form of Notice of Assignment of Assigned Contracts).

 


3.                                      FLOATING CHARGE


 


3.1                               CREATION


 

The Chargor, as legal and/or beneficial owner and as continuing security for the
due and punctual payment and discharge of all the Obligations, charges in favour
of the Collateral Agent for the benefit of the Secured Parties, by way of second
floating charge its undertaking and all its assets, both present and future
(including assets expressed to be charged or assigned by Clause 2 (Fixed Charges
and Assignment)), in each case subject to the prior ranking security created
under the First Priority Debenture, provided that no Security shall be granted
under this Clause 3, if:

 


3.1.1                     GRANTING SUCH SECURITY WOULD:


 

(a)                                  violate the law of the jurisdiction in
which the Charged Assets are located or the law of the jurisdiction where the
person owning such asset or property is organised;

 

(b)                                 violate the terms of any material contract
binding on the Issuer, Seagate Technology or any other Guarantor, including the
Chargor (but only to the extent that the restrictions in all such contracts,
taken as a whole, do not

 

9

--------------------------------------------------------------------------------


 

materially limit the Collateral that would otherwise be pledged pursuant to the
Collateral Requirement to secure the Obligations); or

 

(c)                                  result in a material adverse tax
consequence to the Chargor granting such security interest (as reasonably
determined by the Board of Directors of Seagate Technology); or

 


3.1.2                     THE COST TO THE ISSUER, SEAGATE TECHNOLOGY OR ANY
OTHER GUARANTOR, INCLUDING THE CHARGOR, OF GRANTING AND PERFECTING SUCH SECURITY
INTEREST WOULD BE EXCESSIVE IN VIEW OF THE RELATED BENEFITS TO BE RECEIVED BY
THE SECURED PARTIES THEREFROM (AS DETERMINED REASONABLY BY THE BOARD OF
DIRECTORS OF SEAGATE TECHNOLOGY), PROVIDED, HOWEVER, THAT, NOTWITHSTANDING
CLAUSES 3.1.1 AND 3.2.2 ABOVE, THE CHARGOR SHALL GRANT A SECURITY INTEREST IN
SUCH CHARGED ASSETS AND EXECUTE SUCH DOCUMENTATION AND TAKE SUCH ACTIONS
REQUIRED TO PERFECT ANY SUCH SECURITY INTEREST, AS THE CASE MAY BE:


 

(i)                                     to the extent that the Chargor grants
such security interest or executes such documentation or takes any such other
action for perfection thereof for the benefit of the First Priority
Representative under the Senior Credit Facility, and

 

(ii)                                  in accordance with the provisions of
Section 11.01(g) of the Indenture.

 


3.2                               RANKING


 

Subject to the prior ranking security created under the First Priority
Debenture, the floating Charge created by the Chargor ranks:

 


3.2.1                     BEHIND ALL THE FIXED CHARGES CREATED BY THE CHARGOR;
BUT


 


3.2.2                     IN PRIORITY TO ANY OTHER SECURITY OVER THE CHARGED
ASSETS OF THE CHARGOR EXCEPT FOR SECURITY RANKING IN PRIORITY IN ACCORDANCE WITH
PARAGRAPH (F) OF SCHEDULE 1 (RIGHTS OF RECEIVERS).


 


3.3                               CONVERSION BY NOTICE


 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
the Collateral Agent may convert the floating Charge created pursuant to Clause
3.1 (Creation) over all or any of the Charged Assets into a fixed Charge by
notice to the Chargor specifying the relevant Charged Assets (either generally
or specifically):

 


3.3.1                     IF IT (ACTING REASONABLY) CONSIDERS IT NECESSARY TO DO
SO IN ORDER TO PROTECT OR PRESERVE THE CHARGES OVER THOSE CHARGED ASSETS AND/OR
THE PRIORITY OF THOSE CHARGES;


 


3.3.2                     THE COLLATERAL AGENT (ACTING REASONABLY) CONSIDERS
THAT ANY OF THE CHARGED ASSETS MAY BE IN JEOPARDY OF BEING SEIZED OR SOLD
PURSUANT TO ANY FORM OF LEGAL PROCESS; AND/OR


 


3.3.3                     UPON AND AT ANY TIME AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT.

 

10

--------------------------------------------------------------------------------


 


3.4                               AUTOMATIC CONVERSION


 

If:

 


3.4.1                     THE CHARGOR TAKES ANY STEP TO CREATE ANY SECURITY IN
BREACH OF CLAUSE 4.1 (SECURITY) OVER ANY OF THE CHARGED ASSETS NOT SUBJECT TO A
FIXED CHARGE;


 


3.4.2                     ANY PERSON TAKES ANY STEP TO EFFECT ANY EXPROPRIATION,
ATTACHMENT, SEQUESTRATION, DISTRESS OR EXECUTION AGAINST ANY OF THOSE CHARGED
ASSETS;


 


3.4.3                     A RESOLUTION IS PASSED OR AN ORDER IS MADE FOR THE
WINDING-UP OF THE CHARGOR; OR


 


3.4.4                        ANY PERSON (WHO IS ENTITLED TO DO SO) GIVES NOTICE
OF ITS INTENTION TO APPOINT A JUDICIAL MANAGER TO THE CHARGOR OR FILES SUCH A
NOTICE WITH THE COURT,


 

the floating Charge over the relevant Charged Assets shall automatically and
immediately be converted into a fixed Charge without notice.

 


3.5                               DE-CRYSTALLISATION


 

Subject to no Winding-up having occurred in relation to the Chargor and no other
Event of Default continuing, the Collateral Agent may, at its sole discretion
(acting reasonably), at any time after the floating Charge created pursuant to
Clause 3.1 (Creation) over any Charged Asset becomes fixed under Clause 3.4
(Automatic conversion), upon the written request of the Chargor and by written
notice to the Chargor, reconvert the fixed Charge into a floating Charge in
relation to the Charged Assets specified in that notice.

 


4.                                      RESTRICTIONS AND FURTHER ASSURANCE


 


4.1                               SECURITY


 

Other than as permitted or contemplated by the Indenture Documents and save in
respect of the First Priority Debenture, the Chargor shall not create or permit
to subsist any Security over any Charged Asset, nor do anything else prohibited
by Sections 4.08 (Limitation on Liens) and 4.20 (Actions Taken Under the Senior
Credit Facility) of the Indenture, except as permitted by those provisions.

 


4.2                               DISPOSAL


 

The Chargor shall not (and shall not agree to) enter into a single transaction
or a series of transactions (whether related or not and whether voluntary or
involuntary) to sell, lease, license, sub-license, transfer or otherwise dispose
of any Charged Asset, nor do anything else prohibited by Section 4.13
(Limitation on Asset Sales) and Article 5 (Consolidation, Merger or Sale of
Assets) of the Indenture, except as permitted by those provisions.

 


4.3                               FURTHER ASSURANCE


 

The Chargor shall promptly do whatever is necessary to create, maintain and
perfect the Security created under this Deed and whatever else the Collateral
Agent reasonably requires:

 


4.3.1                        TO PERFECT OR PROTECT THE CHARGES OR THE PRIORITY
OF THE CHARGES;


 


4.3.2                     TO FACILITATE THE REALISATION OF THE CHARGED ASSETS OR
THE EXERCISE OF ANY RIGHTS VESTED IN THE COLLATERAL AGENT OR ANY RECEIVER;


 


4.3.3                     FOR THE PURPOSE OF MORE EFFECTIVELY PROVIDING SECURITY
TO THE COLLATERAL AGENT OVER ANY OF THE CHARGED ASSETS (INCLUDING, WITHOUT
LIMITATION, ANY CHARGED ASSETS SUBJECT TO A

 

11

--------------------------------------------------------------------------------



 


FIXED CHARGE AS A RESULT OF THE CONVERSION BY NOTICE, UNDER CLAUSE 3.3
(CONVERSION BY NOTICE) OR, AS THE CASE MAY BE, THE AUTOMATIC CONVERSION UNDER
CLAUSE 3.4 (AUTOMATIC CONVERSION) OF THE FLOATING CHARGE CREATED PURSUANT TO
CLAUSE 3.1 (CREATION) OVER THE RELEVANT CHARGED ASSETS); OR


 


4.3.4                     TO CONFER ON THE COLLATERAL AGENT SECURITY OVER ANY
PROPERTY AND ASSETS OF THE CHARGOR LOCATED IN ANY COLLATERAL JURISDICTION
OUTSIDE SINGAPORE EQUIVALENT OR SIMILAR TO THE SECURITY INTENDED TO BE CONFERRED
BY OR PURSUANT TO THIS DEED,


 

including depositing, with the Collateral Agent, all title deeds, agreements,
leases and documents relating to any of the Charged Assets, executing any
transfer, conveyance, charge, mortgage, assignment or assurance of the Charged
Assets (whether to the Collateral Agent or its nominees or otherwise), making
any registration and giving any notice, order or direction.

 


5.                                      REAL PROPERTY


 


5.1                               DOCUMENTS


 

The Chargor shall deposit with the Perfection Agent, and the Perfection Agent
shall, during the continuance of this Security, be entitled to hold, all title
deeds, agreements, leases and documents of title relating to the Chargor’s
present and future Real Property.

 


5.2                               COMPLIANCE WITH OBLIGATIONS


 

The Chargor shall comply in all material respects with any covenants,
stipulations, conditions, licences, consents and any other statutory, regulatory
or contractual obligations relating to its Real Property or its use, requiring
payment of sums in respect of its Real Property, except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect.

 


5.3                               MORTGAGE


 

As security for the payment and discharge of the Obligations, the Chargor shall,
to the extent required by the Indenture, promptly execute and deliver to the
Collateral Agent such mortgage or other legal charge of its Real Property from
time to time as the Collateral Agent may require. The Chargor shall promptly
apply or authorise the Collateral Agent to apply to any applicable authority or
person for registration of any such mortgage or other legal charge.

 


5.4                               COMPLIANCE WITH STATUTE


 

The Chargor shall comply with all obligations imposed under any present or
future ordinance, statute, regulation, order or instrument or under any by-laws,
regulations or requirements of any competent authority or any planning control,
building regulation control or other approvals, licences or consents relevant to
its Real Property or its use or enjoyment, except where the failure to comply
could not reasonably be expected to have a Material Adverse Effect.

 


5.5                               PLANNING


 

Except as may be permitted by the Indenture Documents, the Chargor shall not,
without the consent of the Collateral Agent (such consent not to be unreasonably
withheld or delayed), apply for or implement any planning permission or change
or permit to be changed the use of

 

12

--------------------------------------------------------------------------------


 

any of its Real Property or carry out any operation or begin or continue any use
of its Real Property for which permission is required.

 


5.6                               REPAIR AND ALTERATIONS


 

Except as may be permitted by the Indenture Documents, the Chargor shall ensure
that neither it nor any other person (i) demolishes or (ii) materially alters or
injures its Real Property or in any manner or by any means that lessens the
value of its Real Property nor, unless it promptly replaces them with others of
substantially equal or greater value, removes any Fixtures from the Real
Property without the consent of the Collateral Agent.

 


5.7                               USE PROPERTY FOR PROPER PURPOSES


 

Except as may be permitted by the Indenture Documents, the Chargor shall not
make any alteration to, or change in the use of, the Real Property, that will
materially diminish the utility thereof for the operation of its business.

 


5.8                               IMPLIED COVENANTS FOR TITLE


 

The Chargor’s obligations under this Deed are in addition to any obligations or
covenants contained in any other Indenture Document.

 


5.9                               RESTRICTIONS ON DEALING WITH REAL PROPERTY


 

Other than as permitted or contemplated by the Indenture Documents and save in
respect of the First Priority Debenture and without prejudice and in addition to
Clauses 4.1 (Security), 4.2 (Disposal) and 4.3 (Further assurance):

 


5.9.1                     EXCEPT FOR THE CHARGES AND EXCEPT AS MAY BE PERMITTED
BY SECTIONS 4.08 AND 4.20 OF THE INDENTURE, THE CHARGOR SHALL NOT CREATE OR
PERMIT TO SUBSIST ANY SECURITY OVER ALL OR ANY PART OF ANY OF ITS REAL PROPERTY;
AND


 


5.9.2                     EXCEPT AS REQUIRED BY CLAUSE 4.3 (FURTHER ASSURANCE)
AND EXCEPT AS MAY BE PERMITTED BY SECTION 4.13 AND ARTICLE 5 OF THE INDENTURE,
THE CHARGOR SHALL NOT ENTER INTO A SINGLE TRANSACTION OR A SERIES OF
TRANSACTIONS (WHETHER RELATED OR NOT AND WHETHER VOLUNTARY OR INVOLUNTARY) TO
SELL, FACTOR, TRANSFER OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ANY OF ITS
REAL PROPERTY.


 


6.                                      BOOK DEBTS


 


6.1                               COLLECTION


 

The Chargor shall promptly get in, realise and collect all Book Debts in the
ordinary and usual course of its business and shall after the receipt of a
Default Notice by the Issuer, hold the proceeds of getting in, realisation and
collection on trust for the Collateral Agent, subject to the terms, conditions
and provisions of the Intercreditor Agreement.

 


6.2                               PAYMENT INTO DESIGNATED BANK ACCOUNT(S)


 

The Chargor shall promptly pay all moneys received by it from any source
(including all proceeds of collection of Book Debts) into a Bank Account (or, if
one or more Bank Accounts have been designated for this purpose by the
Collateral Agent, the relevant Bank Account(s)).

 

13

--------------------------------------------------------------------------------



 


6.3                               RESTRICTIONS ON DEALING WITH BOOK DEBTS


 

Other than as permitted or contemplated by the Indenture Documents and save in
respect of the First Priority Debenture, and without prejudice and in addition
to Clauses 4.1 (Security), 4.2 (Disposal) and 4.3 (Further assurance):

 


6.3.1                     EXCEPT FOR THE CHARGES AND EXCEPT AS MAY BE PERMITTED
BY SECTIONS 4.08 AND 4.20 OF THE INDENTURE, THE CHARGOR SHALL NOT CREATE OR
PERMIT TO SUBSIST ANY SECURITY OVER ALL OR ANY PART OF ANY OF ITS BOOK DEBTS;
AND


 


6.3.2                     EXCEPT AS REQUIRED BY CLAUSE 4.3 (FURTHER ASSURANCE)
AND EXCEPT AS MAY BE PERMITTED BY SECTION 4.13 AND ARTICLE 5 OF THE INDENTURE,
THE CHARGOR SHALL NOT ENTER INTO A SINGLE TRANSACTION OR A SERIES OF
TRANSACTIONS (WHETHER RELATED OR NOT AND WHETHER VOLUNTARY OR INVOLUNTARY) TO
SELL, FACTOR, TRANSFER OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ANY OF ITS
BOOK DEBTS.


 


6.4                               DOCUMENTS


 

The Chargor shall promptly execute and/or deliver to the Collateral Agent such
documents relating to such of its Book Debts as necessary to create, maintain
and perfect the Security expressed to be created by this Deed as the Collateral
Agent reasonably requires.

 


7.                                      BANK ACCOUNTS


 


7.1                               WITHDRAWALS


 


7.1.1                     PRIOR TO DEFAULT


 

The Chargor shall be entitled to make withdrawals from any Bank Account without
the consent of the Collateral Agent.

 


7.1.2                     AFTER DEFAULT


 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
at any time after the receipt of a Default Notice by the Issuer, the Chargor
shall not be entitled to receive, withdraw or otherwise transfer any credit
balance from time to time on any Bank Account, except with the consent of the
Collateral Agent.

 


7.2                               RESTRICTIONS ON DEALING WITH BANK ACCOUNTS


 

Other than as permitted or contemplated by the Indenture Documents and save in
respect of the First Priority Debenture, and without prejudice and in addition
to Clauses 4.1 (Security), 4.2 (Disposal) and 4.3 (Further assurance):

 


7.2.1                     EXCEPT FOR THE CHARGES AND EXCEPT AS MAY BE PERMITTED
BY SECTIONS 4.08 AND 4.20 OF THE INDENTURE, THE CHARGOR SHALL NOT CREATE OR HAVE
OUTSTANDING ANY SECURITY OVER ALL OR ANY PART OF ANY OF ITS BANK ACCOUNTS; AND


 


7.2.2                     EXCEPT AS REQUIRED BY CLAUSE 4.3 (FURTHER ASSURANCE),
AND EXCEPT AS MAY BE PERMITTED BY SECTION 4.13 AND ARTICLE 5 OF THE INDENTURE,
THE CHARGOR SHALL NOT ENTER INTO A SINGLE TRANSACTION OR A SERIES OF
TRANSACTIONS (WHETHER RELATED OR NOT AND WHETHER VOLUNTARY OR INVOLUNTARY) TO
TRANSFER, ASSIGN OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ANY OF ITS BANK
ACCOUNTS.

 

14

--------------------------------------------------------------------------------



 


7.3                               DOCUMENTS


 

The Chargor shall promptly execute and/or deliver to the Collateral Agent such
documents relating to such of its Bank Accounts as necessary to create, maintain
and perfect the Security expressed to be created by this Deed as the Collateral
Agent reasonably requires, including any notice to the relevant bank or
financial institution with which such Bank Account is maintained, of the Charges
over such Bank Account.

 


8.                                      INVESTMENTS


 


8.1                               ACQUISITION


 

The Chargor shall, as soon as reasonably practicable, notify the Collateral
Agent of its acquisition of any Investment and after the receipt of a Default
Notice by the Issuer, the declaration, payment, allotment, offer or issue of any
Dividend.

 


8.2                               DOCUMENTS


 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
after the receipt of a Default Notice by the Issuer, the Chargor shall:

 


8.2.1                     DELIVER TO THE PERFECTION AGENT, OR AS IT DIRECTS, ALL
CERTIFICATES (IF ANY) REPRESENTING ITS INVESTMENTS;


 


8.2.2                     DEPOSIT IN ANY SUB-ACCOUNT OPENED AND MAINTAINED BY
THE CHARGOR WITH ANY DEPOSITORY AGENT (AS DEFINED IN SECTION 130A OF THE
COMPANIES ACT), ALL SCRIPLESS SECURITIES AS THE PERFECTION AGENT MAY DIRECT; AND


 


8.2.3                     EXECUTE AND/OR DELIVER TO:


 

(i)                                     the Perfection Agent such other
documents relating to its Investments, including transfers of Investments
executed in blank, necessary to create, maintain, perfect or enforce the
Security expressed to be created by this Deed as the Perfection Agent reasonably
requires; and/or

 

(ii)                                  any depository agent with whom the Chargor
has deposited any Scripless Securities in any sub-account opened and maintained
by the Chargor, notice of charge or assignment of the Scripless Securities and
all of the Chargor’s present and future right, title and interest in and to the
same in such form as the Perfection Agent may reasonably specify and/or
reasonably require.

 


8.3                               VOTING BEFORE THE RECEIPT OF A DEFAULT NOTICE
BY THE ISSUER


 

Subject to Clause 8.4 (Voting after the receipt of a Default Notice by the
Issuer), the Chargor shall be entitled to exercise or direct the exercise of the
voting and other rights attached to any Investment as it sees fit provided that:

 


8.3.1                     IT DOES SO FOR A PURPOSE NOT INCONSISTENT WITH ANY
INDENTURE DOCUMENT; AND


 


8.3.2                     THE EXERCISE OF OR FAILURE TO EXERCISE THOSE RIGHTS
WOULD NOT MATERIALLY IMPAIR THE COLLATERAL OR MATERIALLY AND ADVERSELY AFFECT
THE RIGHTS AND REMEDIES OF ANY SECURED PARTY UNDER ANY INDENTURE DOCUMENT.

 

15

--------------------------------------------------------------------------------



 


8.4                               VOTING AFTER THE RECEIPT OF A DEFAULT NOTICE
BY THE ISSUER


 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
at any time after the receipt of a Default Notice by the Issuer:

 


8.4.1                     THE PERFECTION AGENT OR THE RECEIVER SHALL BE ENTITLED
TO EXERCISE OR DIRECT THE EXERCISE OF THE VOTING AND OTHER RIGHTS ATTACHED TO
ANY INVESTMENT IN SUCH MANNER AS IT OR HE REASONABLY SEES FIT PROVIDED THAT
UNLESS OTHERWISE DIRECTED BY REQUIRED LENDERS (AS DEFINED IN THE SENIOR CREDIT
FACILITY) OR THE HOLDERS, AS APPLICABLE, THE PERFECTION AGENT SHALL HAVE THE
RIGHT TO PERMIT THE CHARGOR TO EXERCISE SUCH RIGHTS; AND


 


8.4.2                     THE CHARGOR SHALL COMPLY OR PROCURE THE COMPLIANCE
WITH ANY DIRECTIONS OF THE PERFECTION AGENT OR THE RECEIVER IN RESPECT OF THE
EXERCISE OF THOSE RIGHTS AND SHALL PROMPTLY EXECUTE AND/OR DELIVER TO THE
PERFECTION AGENT OR THE RECEIVER SUCH FORMS OF PROXY AS IT OR HE REQUIRES WITH A
VIEW TO ENABLING SUCH PERSON AS IT OR HE SELECTS TO EXERCISE THOSE RIGHTS.


 


8.5                               DIVIDENDS BEFORE THE RECEIPT OF A DEFAULT
NOTICE BY THE ISSUER


 

Subject to Clause 8.6 (Dividends after the receipt of a Default Notice by the
Issuer), the Chargor shall be entitled to retain all cash income paid or payable
on any Investment and the Perfection Agent shall (or, as the case may be, ensure
that its nominee shall) pay any cash income derived from the Investments of the
Chargor to the Chargor. If any cash income is received by (or paid to) the
Chargor (or as it may direct) pursuant to this Clause 8.5, that amount shall be
automatically released from the Security created under this Deed on such amount
being received by (or, as the case may be, being paid to) the Chargor.

 


8.6                               DIVIDENDS AFTER THE RECEIPT OF A DEFAULT
NOTICE BY THE ISSUER


 


8.6.1                     SUBJECT TO THE TERMS, CONDITIONS AND PROVISIONS OF THE
INTERCREDITOR AGREEMENT, UPON AND AT ANY TIME AFTER THE RECEIPT OF A DEFAULT
NOTICE BY THE ISSUER, THE PERFECTION AGENT (OR, AS THE CASE MAY BE, ITS NOMINEE)
SHALL BE ENTITLED TO RETAIN ANY DIVIDEND RECEIVED BY IT AND APPLY THE SAME IN OR
TOWARDS THE PAYMENT OF THE OBLIGATIONS IN ACCORDANCE WITH CLAUSE 17 (ORDER OF
DISTRIBUTIONS).


 


8.6.2                     AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED,
THE PERFECTION AGENT SHALL PROMPTLY REPAY TO THE CHARGOR ALL CASH INCOME PAID ON
ANY INVESTMENT THAT THE CHARGOR WOULD OTHERWISE BE PERMITTED TO RETAIN PURSUANT
TO THE TERMS OF CLAUSE 8.5 (DIVIDENDS BEFORE THE RECEIPT OF A DEFAULT NOTICE BY
THE ISSUER) AND THAT HAVE NOT BEEN APPLIED IN ACCORDANCE WITH CLAUSE 17 (ORDER
OF DISTRIBUTIONS).


 


8.7                               POWER OF ATTORNEY


 

Upon the occurrence of an Event of Default which is continuing, if any
Investment of the Chargor is not held in the Chargor’s name, the Chargor shall
promptly deliver to the Perfection Agent an irrevocable power of attorney,
expressed to be given by way of security and executed as a deed by the person in
whose name that Investment is held. That power of attorney shall appoint the
Perfection Agent, each Receiver and each Delegate, as the attorney of the holder
and shall be in such form as the Perfection Agent requires. The Collateral Agent
agrees that it (and any Receiver or Delegate) shall not exercise such power of
attorney unless an Event of Default has occurred and is continuing.

 

16

--------------------------------------------------------------------------------



 


8.8                               RESTRICTIONS ON DEALING WITH INVESTMENTS


 

Other than as permitted or contemplated by the Indenture Documents and save in
respect of the First Priority Debenture, and without prejudice and in addition
to Clauses 4.1 (Security), 4.2 (Disposal) and 4.3 (Further assurance):

 


8.8.1                     EXCEPT FOR THE CHARGES AND EXCEPT AS MAY BE PERMITTED
BY SECTIONS 4.08 AND 4.20 OF THE INDENTURE, THE CHARGOR SHALL NOT CREATE OR HAVE
OUTSTANDING ANY SECURITY OVER ALL OR ANY PART OF ANY OF ITS INVESTMENTS; AND


 


8.8.2                     EXCEPT AS REQUIRED BY CLAUSE 4.3 (FURTHER ASSURANCE)
AND EXCEPT AS MAY BE PERMITTED BY SECTIONS 4.13 AND ARTICLE 5 OF THE INDENTURE,
THE CHARGOR SHALL NOT ENTER INTO A SINGLE TRANSACTION OR A SERIES OF
TRANSACTIONS (WHETHER RELATED OR NOT AND WHETHER VOLUNTARY OR INVOLUNTARY) TO
TRANSFER, ASSIGN OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ANY OF ITS
INVESTMENTS EXCEPT, IN THE CASE OF DIVIDENDS, AS PERMITTED BY CLAUSE 8.5
(DIVIDENDS BEFORE THE RECEIPT OF A DEFAULT NOTICE BY THE ISSUER).


 


8.9                               COMMUNICATIONS


 

After receipt of a Default Notice by the Issuer, the Chargor shall as soon as
reasonably practicable execute and/or deliver to the Collateral Agent a copy of
each circular, notice, report, set of accounts or other document received by it
or its nominee in connection with any Investment, as the Collateral Agent
reasonably requires.

 


9.                                      INTELLECTUAL PROPERTY


 


9.1                               ACQUISITION


 

The Chargor shall, not later than 30 days after the end of each fiscal quarter
of Seagate Technology ended on or about 3 July and 1 January of each fiscal
year, notify the Collateral Agent of its becoming the legal and/or beneficial
owner of or of its acquisition or grant of, or agreement to acquire or grant (by
licence or otherwise), any Intellectual Property, and any application by it or
on its behalf to register any Intellectual Property.

 


9.2                               DOCUMENTS AND CONSENTS


 

Where the Chargor is the owner of any Intellectual Property, it shall promptly
execute and/or deliver to the Collateral Agent:

 


9.2.1                     ALL DOCUMENTS NECESSARY TO REGISTER OR RECORD THIS
DEED OR ANY CHARGE OVER INTELLECTUAL PROPERTY WITH EACH RELEVANT GOVERNMENTAL
AUTHORITY OR AGENCY RESPONSIBLE FOR KEEPING REGISTERS UNDER WHICH ANY OF SUCH
INTELLECTUAL PROPERTY IS REGISTERED, AND EACH RECEIPT OR CONFIRMATION OF
REGISTRATION OR RECORDING OF THIS DEED OR ANY CHARGE OVER INTELLECTUAL PROPERTY
ISSUED BY THAT GOVERNMENT AUTHORITY OR AGENCY; AND


 


9.2.2                     SUCH OTHER DOCUMENTS RELATING TO SUCH INTELLECTUAL
PROPERTY AS NECESSARY TO CREATE, MAINTAIN PERFECT AND ENFORCE THE SECURITY
CREATED UNDER THIS DEED AND SUCH OTHER ACTIONS AS THE COLLATERAL AGENT
REASONABLY REQUIRES TO BETTER ASSURE, PRESERVE, PROTECT AND PERFECT ANY CHARGE.

 

17

--------------------------------------------------------------------------------



 


9.3                               MAINTENANCE


 

The Chargor shall make all commercially reasonable efforts to safeguard,
maintain in full force and effect and preserve its ability to enforce its
present and future ownership and rights in connection with all Intellectual
Property material to the conduct of the Chargor’s business, including observing
all related covenants and stipulations, maintaining in confidence all
confidential information and know how, obtaining all necessary registrations and
commencing and diligently prosecuting all appropriate infringement actions. It
will also take all steps necessary to maintain all registered design, patent and
trade mark registrations material to the conduct of the Chargor’s business,
including payment of maintenance, annuity, renewal fees and other fees.

 


9.4                               GRANT


 

Without prejudice to Clause 4.2 (Disposal), the Chargor shall not grant any
exclusive registered user agreement or exclusive licence in relation to any of
its present or future Intellectual Property (other than as permitted by the
Indenture Documents).

 


9.5                               RESTRICTIONS ON DEALING WITH INTELLECTUAL
PROPERTY


 

Other than as permitted or contemplated by the Indenture Documents and save in
respect of the First Priority Debenture, and without prejudice and in addition
to Clauses 4.1 (Security), 4.2 (Disposal) and 4.3 (Further assurance):

 


9.5.1                     EXCEPT FOR THE CHARGES AND EXCEPT AS MAY BE PERMITTED
BY SECTIONS 4.08 AND 4.20 OF THE INDENTURE, THE CHARGOR SHALL NOT CREATE OR HAVE
OUTSTANDING ANY SECURITY OVER ALL OR ANY PART OF ANY OF ITS INTELLECTUAL
PROPERTY; AND


 


9.5.2                     EXCEPT AS REQUIRED BY CLAUSE 4.3 (FURTHER ASSURANCE)
AND EXCEPT AS MAY BE PERMITTED BY SECTION 4.13 AND ARTICLE 5 OF THE INDENTURE,
THE CHARGOR SHALL NOT ENTER INTO A SINGLE TRANSACTION OR A SERIES OF
TRANSACTIONS (WHETHER RELATED OR NOT AND WHETHER VOLUNTARY OR INVOLUNTARY) TO
TRANSFER, ASSIGN OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS INTELLECTUAL
PROPERTY THAT IS MATERIAL TO THE CONDUCT OF ITS BUSINESS.


 


10.                               ASSIGNED CONTRACTS


 


10.1                        DOCUMENTS


 

The Chargor shall deliver to the Collateral Agent, and the Collateral Agent may
hold during the continuance of this Security, copies of all Assigned Contracts
as are in effect, and shall promptly deliver such notices and other documents
relating to the Assigned Contracts as is necessary to create, maintain and
perfect the Security expressed to be created under this Deed as the Collateral
Agent reasonably requires.

 


10.2                        CHARGOR STILL LIABLE


 

The Chargor shall remain liable to perform all its obligations under the
Assigned Contracts. Neither the Collateral Agent nor any Delegate shall be under
any obligations or liability to the Chargor or any other person under or in
respect of any Assigned Contract.

 


10.3                        NO VARIATION ETC.


 

The Chargor shall not, after the receipt of a Default Notice by the Issuer:

 

18

--------------------------------------------------------------------------------



 


10.3.1              AMEND, VARY OR WAIVE (OR AGREE TO AMEND, VARY OR WAIVE) ANY
PROVISION OF ANY ASSIGNED CONTRACT OTHER THAN AN AMENDMENT, WAIVER OR CONSENT
WHICH IS NOT MATERIAL, MINOR OR TECHNICAL OR HAS BEEN APPROVED IN WRITING BY THE
COLLATERAL AGENT;


 


10.3.2              EXERCISE ANY RIGHT TO RESCIND, CANCEL OR TERMINATE ANY
ASSIGNED CONTRACT;


 


10.3.3              RELEASE ANY COUNTERPARTY FROM ANY MATERIAL OBLIGATIONS UNDER
ANY ASSIGNED CONTRACT;


 


10.3.4              WAIVE ANY BREACH BY ANY COUNTERPARTY OR CONSENT TO ANY ACT
OR OMISSION WHICH WOULD OTHERWISE CONSTITUTE SUCH A BREACH; OR


 


10.3.5              EXCEPT AS PROVIDED IN ANY INDENTURE DOCUMENT, NOVATE,
TRANSFER OR ASSIGN ANY OF ITS RIGHTS UNDER ANY ASSIGNED CONTRACT,


 

unless otherwise agreed by the Collateral Agent (such agreement not to
unreasonably withheld or delayed).

 


10.4                        BREACH


 

The Chargor shall, after the receipt of a Default Notice by the Issuer, notify
the Collateral Agent of:

 


10.4.1              ANY BREACH OF OR DEFAULT UNDER AN ASSIGNED CONTRACT BY IT OR
ANY OTHER PARTY; AND


 


10.4.2              ANY RIGHT OF IT OR ANY OTHER PARTY ARISING TO TERMINATE OR
RESCIND AN ASSIGNED CONTRACT,


 

promptly on becoming aware of the same.

 


10.5                        PERFORMANCE OF OBLIGATIONS


 

The Chargor shall perform all its obligations under each Assigned Contract
except to the extent any failure to perform, individually or in the aggregate,
could not be reasonably be expected to result in a Material Adverse Effect.

 


10.6                        EXERCISE OF RIGHTS


 

The Chargor shall take all steps necessary to protect, maintain, exercise and
enforce all of its rights with respect to the Assigned Contracts to procure the
due performance by each other party to the Assigned Contracts of such party’s
respective obligations under each of the Assigned Contracts. After the receipt
of a Default Notice by the Issuer, the Chargor shall exercise all its rights,
powers and discretions under each Assigned Contract in accordance with the
instructions of the Collateral Agent.

 


10.7                        RECEIPTS OF CHARGOR


 

After the receipt of a Default Notice by the Issuer, if any moneys payable under
or in connection with or pursuant to any Assigned Contract are received by the
Chargor, the Chargor shall immediately notify the Collateral Agent and the same
shall be held by the Chargor on trust for the Collateral Agent and shall be
immediately paid into the relevant Bank Account(s) designated by the Collateral
Agent for the purpose or, as the case may be, transferred and paid over to the
Collateral Agent to be dealt with in accordance with this Deed and the other
Indenture Documents, including the Intercreditor Agreement.

 

19

--------------------------------------------------------------------------------



 


10.8                        INFORMATION


 

The Chargor shall as soon as practicable provide to the Collateral Agent with
any information the Collateral Agent reasonably requires in relation to the
Assigned Contracts.

 


11.                               INSURANCE


 


11.1                        INSURANCES


 

The Chargor, at its own expense, shall maintain or cause to be maintained
Insurances in accordance with the provisions of the Indenture.

 


11.2                        COLLATERAL AGENT MAY INSURE


 

In the event that the Chargor at any time fails to obtain or maintain any of the
insurance policies required by Section 4.05(b) of the Indenture, the Collateral
Agent may (at the Chargor’s expense), but shall not be obliged to, arrange such
insurances of the assets of the Chargor or any of them as it (acting reasonably)
thinks fit.

 


11.3                        RESTRICTIONS ON DEALING WITH INSURANCES


 

Other than as permitted or contemplated by the Indenture Documents and save in
respect of the First Priority Debenture, and without prejudice and in addition
to Clauses 4.1 (Security), 4.2 (Disposal) and 4.3 (Further assurance), except
for the Charges or as permitted by Sections 4.08 and 4.20 of the Indenture, the
Chargor shall not create or have outstanding any Security over all or any part
of any of its Insurances.

 


12.                               GENERAL UNDERTAKINGS


 


12.1                        NO FIXING


 

Subject to Section 4.13 and Article 5 of the Indenture, the Chargor shall not
fix or permit the affixing of any Charged Asset to any of its Real Property
which is not itself a Charged Asset.

 


12.2                        AUTHORISATIONS


 

The Chargor shall promptly:

 


12.2.1              OBTAIN, COMPLY WITH AND DO ALL THAT IS NECESSARY TO MAINTAIN
IN FULL FORCE AND EFFECT; AND


 


12.2.2              IF REASONABLY REQUESTED BY THE COLLATERAL AGENT, SUPPLY
CERTIFIED COPIES TO THE COLLATERAL AGENT OF,


 

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under this Deed and to
ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of this Deed.

 


12.3                        COMPLIANCE WITH LAWS


 

The Chargor shall comply in all respects with all laws to which it may be
subject, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

20

--------------------------------------------------------------------------------



 


12.4                        NO OTHER PREJUDICIAL CONDUCT


 

The Chargor shall not do and shall take any commercially reasonable actions to
prevent anything which could prejudice the validity, enforceability or priority
of the Charges.

 


13.                               REPRESENTATIONS AND WARRANTIES


 

The Chargor makes the representations and warranties set out in this Clause 13
to the Collateral Agent on the date of this Deed.

 


13.1                        STATUS


 

It is a limited liability company or corporation, duly incorporated and validly
existing under the law of Singapore and has the power to own its assets and
carry on its business as it is being, and is proposed to be, conducted.

 


13.2                        BINDING OBLIGATIONS


 

The obligations expressed to be assumed by it in this Deed are legal, valid,
binding and enforceable, subject to the requirements specified at the end of
Clause 13.5 (Validity and admissibility in evidence).

 


13.3                        NON-CONFLICT WITH OTHER OBLIGATIONS


 

The entry into and performance by it of this Deed, and the transactions
contemplated by, this Deed do not and will not conflict with:

 


13.3.1              ANY LAW OR REGULATION APPLICABLE TO IT;


 


13.3.2              ITS CONSTITUTIONAL DOCUMENTS; OR


 


13.3.3              ANY AGREEMENT OR INSTRUMENT BINDING UPON IT OR ANY OF ITS
ASSETS, OR CONSTITUTE A DEFAULT OR TERMINATION EVENT (HOWEVER DESCRIBED) UNDER
ANY SUCH AGREEMENT OR INSTRUMENT, THE BREACH OF WHICH WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,


 


13.3.4              NOR (EXCEPT AS PROVIDED IN ANY SECURITY DOCUMENT) RESULT IN
THE EXISTENCE OF, OR OBLIGE IT TO CREATE, ANY SECURITY OVER ANY OF ITS ASSETS.


 


13.4                        POWER AND AUTHORITY


 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Indenture
Documents to which it is a party and the transactions contemplated by those
Indenture Documents.

 


13.5                        VALIDITY AND ADMISSIBILITY IN EVIDENCE


 

All Authorisations required:

 


13.5.1              TO ENABLE IT LAWFULLY TO ENTER INTO, EXERCISE ITS RIGHTS
UNDER AND COMPLY WITH ITS OBLIGATIONS IN THIS DEED;


 


13.5.2              TO MAKE THIS DEED ADMISSIBLE IN EVIDENCE IN SINGAPORE; AND

 

21

--------------------------------------------------------------------------------



 


13.5.3              TO ENABLE IT TO CREATE THE SECURITY PURPORTED TO BE CREATED
BY IT PURSUANT TO THIS DEED AND TO ENSURE THAT SUCH SECURITY HAS THE PRIORITY
AND RANKING IT IS EXPRESSED TO HAVE,


 

have been obtained or effected and are in full force and effect (or, in each
case, will be obtained or effected when required) save for the making of the
appropriate registrations of this Deed with the Accounting and Corporate
Regulatory Authority of Singapore and the payment of stamp duty in the amount of
up to S$500 payable in Singapore in respect of the stamping of this Deed.

 


13.6                        NO EXISTING SECURITY


 

Except for the Charges, and as provided in this Deed or the First Priority
Debenture, and as otherwise permitted under the Indenture Documents, no security
exists on or over the Charged Assets.

 


13.7                        BENEFICIAL OWNERSHIP


 

Except as provided in this Deed including, without limitation, Clause 4.2
(Disposal) and save in respect of the First Priority Debenture, the Chargor has
not assigned, transferred or otherwise disposed of the Charged Assets (or its
right, title and interest to or in the Charged Assets), either in whole or in
part, nor agreed to do so, and will not at any time do so or agree to do so
(except as permitted by the Indenture Documents). Save as permitted by the
Indenture Documents or this Deed, the Chargor is and will at all times be the
sole, absolute, legal and beneficial owner of the Charged Assets material to its
business, except for any minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilise such
Charged Assets for their intended purposes subject to liens permitted under the
Indenture.

 


13.8                        IMMUNITY


 

Neither the Chargor nor any of its assets is entitled to immunity from suit,
execution, attachment or other legal process and in any proceedings taken in
Singapore in relation to this Deed, it will not be entitled to claim immunity
for itself or any of its assets, arising from suit, execution or other legal
process.

 


13.9                        NO RIGHT OF PRE-EMPTION ETC.


 

It has not sold or granted (or agreed to sell or grant) any right of pre-emption
over, or any lease or tenancy of or (except as permitted by the Indenture
Documents or this Deed) otherwise disposed of, the benefit of its right, title
and interest in and to any of the Charged Assets.

 


13.10                 CONSENTS


 

It has obtained all consents necessary to grant the Security under this Deed, to
enter into this Deed and to ensure that no other party to any agreement or
arrangement entered into by the Chargor becomes entitled to terminate such
agreement or arrangement as a consequence of the Chargor entering into this
Deed.

 


13.11                 INVESTMENTS


 

The shares it owns in any of its subsidiaries (if any) are fully paid and not
subject to any option to purchase or similar rights and the constitutional
documents of such subsidiaries in

 

22

--------------------------------------------------------------------------------


 

respect of which such shares are issued do not and could not restrict or inhibit
(whether absolutely, partly, under a discretionary power or otherwise) the
transfer of such shares pursuant to the enforcement of the Security created by
or pursuant to this Deed.

 


13.12                 INSOLVENCY


 


13.12.1       IT IS NOT UNABLE AND HAS NOT BEEN DEEMED UNABLE TO PAY ITS DEBTS
WITHIN THE MEANING OF SECTION 254 OF THE COMPANIES ACT.


 


13.12.2       NO ORDER HAS BEEN MADE OR RESOLUTION PASSED FOR ITS COMPULSORY OR
VOLUNTARY WINDING UP AND (I) NO PETITION HAS BEEN PRESENTED FOR ITS COMPULSORY
OR VOLUNTARY WINDING UP OR THE MAKING OF A JUDICIAL MANAGEMENT ORDER IN RESPECT
OF IT AND (II) NO LIQUIDATOR, RECEIVER, RECEIVER AND MANAGER, OR JUDICIAL
MANAGER HAS BEEN APPOINTED IN RESPECT OF IT OR ANY PART OF ITS UNDERTAKING OR
ASSETS.


 


14.                               ENFORCEMENT


 


14.1                        ENFORCEABILITY OF SECURITY


 

As between the Chargor and the Collateral Agent, the Charges shall be
enforceable, and the power of sale and other powers conferred by Section 24 of
the Property Act (as varied and extended by this Deed) and all the other powers
conferred on the Collateral Agent by this Deed shall be exercisable at any time
after the occurrence and during the continuance of an Event of Default and in
accordance with the terms of the Intercreditor Agreement.

 


14.2                        POWER OF SALE


 

The statutory power of sale, of appointing a Receiver and the other statutory
powers conferred on mortgagees by Section 24 of the Property Act as varied and
extended by this Deed shall arise on or after the occurrence and during the
continuance of an Event of Default and may be exercised by the Collateral Agent
in accordance with the terms of the Intercreditor Agreement free from the
restrictions imposed by Section 25 of the Property Act.

 


14.3                        CONSOLIDATION


 

Section 21 of the Property Act shall not apply to this Deed.

 


14.4                        SECTION 25 OF THE PROPERTY ACT


 

Section 25 of the Property Act shall not apply to this Deed.

 


14.5                        NO LIABILITY AS MORTGAGEE IN POSSESSION


 

Nothing done by or on behalf of the Collateral Agent pursuant to this Deed shall
render it liable to account as a mortgagee in possession for any sums (other
than actual receipts) save for any loss arising from the gross negligence or
wilful misconduct of the Collateral Agent.

 


15.                               APPOINTMENT AND RIGHTS OF RECEIVERS


 


15.1                        APPOINTMENT OF RECEIVERS


 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
if:

 

23

--------------------------------------------------------------------------------



 


15.1.1              REQUESTED BY THE CHARGOR; OR


 


15.1.2              AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT (WHETHER OR NOT THE COLLATERAL AGENT HAS TAKEN POSSESSION OF THE
CHARGED ASSETS):


 

without any notice or further notice, the Collateral Agent may, by deed, or
otherwise in writing signed by any officer or manager of the Collateral Agent or
any person authorised for this purpose by the Collateral Agent, appoint one or
more persons to be a Receiver. Subject to the provisions of the Companies Act,
the Collateral Agent may similarly remove (so far as it is lawfully able) any
Receiver and appoint any person instead of any Receiver. If the Collateral Agent
appoints more than one person as Receiver, the Collateral Agent may give those
persons power to act either jointly or severally. Any Receiver referred to in
this Clause 15 may enjoy the benefit or enforce the terms of this Clause 15 in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

 


15.2                        SCOPE OF APPOINTMENT


 

Any Receiver may be appointed Receiver of all of the Charged Assets or Receiver
of a part of the Charged Assets specified in the appointment. In the latter
case, the rights conferred on a Receiver as set out in Schedule 1 (Rights of
Receivers) shall have effect as though every reference in that Schedule to any
Charged Assets were a reference to the part of those assets so specified or any
part of those assets.

 


15.3                        RIGHTS OF RECEIVERS


 

Any Receiver appointed pursuant to this Clause 15 shall have the rights, powers,
privileges and immunities conferred by the Acts (as varied and/or extended by
this Deed) on (a) mortgages, (b) mortgages in possession and (c) administrative
or other receivers duly appointed under the Acts, and shall also have the rights
set out in Schedule 1 (Rights of Receivers). The Receiver shall in the exercise
of the Receiver’s powers, authorities and discretions conform to the discretions
and regulations from time to time given or made by the Collateral Agent. Any
Receiver referred to in this Clause 15 may enjoy the benefit or enforce the
terms of this Clause 15 in accordance with the provisions of the Contracts
(Rights of Third Parties) Act, Chapter 53B of Singapore.

 


15.4                        AGENT OF CHARGOR


 

Any Receiver shall be the agent of the Chargor for all purposes. The Chargor
alone shall be responsible for the Receiver’s contracts, engagements, acts,
omissions, defaults and losses and for liabilities incurred by the Receiver,
provided that the Chargor (and for the avoidance of doubt, the Collateral Agent)
shall not be liable for any sums arising from the gross negligence or wilful
misconduct of the Receiver.

 


15.5                        REMUNERATION


 

The Collateral Agent may (acting reasonably) determine the remuneration of any
Receiver (without being limited to the maximum rate specified in
Section 29(6) of the Property Act) and direct payment of that remuneration out
of moneys he receives as Receiver. The Chargor alone shall be liable for the
remuneration and all other costs, losses, liabilities and expenses of the
Receiver, provided that the Chargor (and for the avoidance of doubt, the
Collateral Agent) shall not be liable for any sums arising from the gross
negligence or wilful misconduct of the Receiver.

 

24

--------------------------------------------------------------------------------



 


16.                               COLLATERAL AGENT’S RIGHTS


 


16.1                        SAME RIGHTS AS RECEIVER


 

Any rights conferred by any Indenture Document upon a Receiver may be exercised
by the Collateral Agent after the Charges become enforceable (subject to the
terms, conditions and provisions of the Intercreditor Agreement), whether or not
the Collateral Agent shall have taken possession or appointed a Receiver of the
Charged Assets.

 


16.2                        DELEGATION


 

The Collateral Agent may at any time and from time to time delegate by power of
attorney or in any other manner to any person or persons or fluctuating body of
persons all or any of the powers, authorities and discretions which are for the
time being exercisable by the Collateral Agent under this Deed in relation to
the Charged Assets and any such delegation may be made upon such terms and
conditions (including power to sub-delegate) and subject to such regulations as
the Collateral Agent may think fit and the Collateral Agent shall not be in any
way liable or responsible to the Chargor for any loss or damage arising from any
act, default, omission or misconduct on the part of any such delegate or
sub-delegate. Any third party referred to in this Clause 16.2 may enjoy the
benefit or enforce the terms of this Clause 16.2 in accordance with the
provisions of the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore.

 


17.                               ORDER OF DISTRIBUTIONS


 


17.1                        APPLICATION OF PROCEEDS


 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
all moneys received or recovered by the Collateral Agent or any Receiver or
Delegate in exercise of their rights under this Deed shall, subject to the
rights of any creditors having priority, be applied in the order provided in
Clause 17.2 (Order of distributions).

 


17.2                        ORDER OF DISTRIBUTIONS


 

The order referred to in Clause 17.1 (Application of proceeds) is:

 


17.2.1              FIRST, TO THE PAYMENT OF ALL COSTS AND EXPENSES INCURRED BY
THE COLLATERAL AGENT (IN ITS CAPACITY AS SUCH HEREUNDER OR UNDER ANY OTHER
INDENTURE DOCUMENT) IN CONNECTION WITH SUCH COLLECTION OR SALE OR OTHERWISE IN
CONNECTION WITH THIS DEED OR ANY OF THE OBLIGATIONS, INCLUDING ALL COURT COSTS
AND THE REASONABLE FEES AND EXPENSES OF ITS AGENTS (INCLUDING THE RECEIVER AND
ANY DELEGATE) AND LEGAL COUNSEL, THE REPAYMENT OF ALL ADVANCES MADE BY THE
COLLATERAL AGENT HEREUNDER OR UNDER ANY OTHER INDENTURE DOCUMENT ON BEHALF OF
THE CHARGOR AND ANY OTHER COSTS OR EXPENSES INCURRED IN CONNECTION WITH THE
EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER INDENTURE DOCUMENT;
AND


 


17.2.2              SECOND, IN THE ORDER SET FORTH IN SECTION 6.10 OF THE
INDENTURE.

 

25

--------------------------------------------------------------------------------



 


18.                               LIABILITY OF COLLATERAL AGENT, RECEIVERS AND
DELEGATES


 


18.1                        POSSESSION


 

If the Collateral Agent, any Receiver or any Delegate takes possession of the
Charged Assets, it may at any time relinquish possession. Without prejudice to
Clause 18.2 (Collateral Agent’s liability), the Collateral Agent shall not be
liable as a mortgagee in possession by reason of viewing or repairing any of the
present or future assets of the Chargor, except where such liability arises as a
result of the Collateral Agent’s gross negligence or wilful misconduct.

 


18.2                        COLLATERAL AGENT’S LIABILITY


 

None of the Collateral Agent, any Receiver or any Delegate shall (either by
reason of taking possession of the Charged Assets or for any other reason and
whether as mortgagee in possession or otherwise) be liable to the Chargor, any
Secured Party or any other person for any costs, losses, liabilities or expenses
relating to the realisation of any Charged Assets or from any act, default,
omission or misconduct of the Collateral Agent, any Receiver, any Delegate or
their respective officers, employees or agents in relation to the Charged Assets
or in connection with this Deed except to the extent caused by its own gross
negligence or wilful misconduct. Any third party referred to in this Clause 18
may enjoy the benefit or enforce the terms of this Clause 18 in accordance with
the provisions of the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore.

 


19.                               POWER OF ATTORNEY


 


19.1                        APPOINTMENT


 

The  Chargor by way of security irrevocably appoints the Collateral Agent, every
Receiver and every Delegate severally as its attorney (with full power of
substitution), on its behalf and in its name or otherwise, at such time and in
such manner as the attorney thinks fit:

 


19.1.1              TO DO ANYTHING WHICH THE CHARGOR IS OBLIGED TO DO (BUT HAS
NOT DONE) UNDER ANY INDENTURE DOCUMENT (INCLUDING TO EXECUTE CHARGES OVER,
TRANSFERS, CONVEYANCES, ASSIGNMENTS AND ASSURANCES OF, AND OTHER INSTRUMENTS,
NOTICES, ORDERS AND DIRECTIONS RELATING TO, THE CHARGED ASSETS); AND


 


19.1.2              AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, TO EXERCISE ANY OF THE RIGHTS CONFERRED ON THE
COLLATERAL AGENT, ANY RECEIVER OR ANY DELEGATE IN RELATION TO THE CHARGED ASSETS
OR UNDER THIS DEED, EITHER OF THE ACTS OR GENERALLY UNDER SINGAPORE LAW, SUBJECT
TO THE TERMS, CONDITIONS AND PROVISIONS OF THE INTERCREDITOR AGREEMENT.


 


19.2                        RATIFICATION


 

The Chargor ratifies and confirms and agrees to ratify and confirm whatever any
such attorney shall do or purport to do in the exercise of the power of attorney
granted by it in Clause 19.1 (Appointment). Any third party referred to in this
Clause 19 may enjoy the benefit or enforce the terms of this Clause 19 in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

 

26

--------------------------------------------------------------------------------



 


20.                               PROTECTION OF THIRD PARTIES


 


20.1                        NO DUTY TO ENQUIRE


 

No purchaser or other person dealing with the Collateral Agent, any other
Secured Party, any Receiver or any Delegate shall be concerned to enquire:

 


20.1.1              WHETHER THE POWERS OR RIGHTS CONFERRED BY OR PURSUANT TO ANY
INDENTURE DOCUMENT ARE EXERCISABLE;


 


20.1.2              WHETHER ANY CONSENTS, REGULATIONS, RESTRICTIONS OR
DIRECTIONS RELATING TO SUCH RIGHTS HAVE BEEN OBTAINED OR COMPLIED WITH;


 


20.1.3              OTHERWISE AS TO THE PROPRIETY OR REGULARITY OF ACTS
PURPORTING OR INTENDED TO BE IN EXERCISE OF ANY SUCH RIGHTS (INCLUDING WHETHER
OR NOT ANY DELEGATION SHALL HAVE LAPSED FOR ANY REASON OR HAS BEEN REVOKED); OR


 


20.1.4              AS TO THE APPLICATION OF ANY MONEY BORROWED OR RAISED.


 


20.2                        PROTECTION TO PURCHASERS


 

Upon any sale or disposal of the Charged Assets or any part thereof in
accordance with the terms, conditions and provisions of the Intercreditor
Agreement, which the Collateral Agent, any other Secured Party, any Receiver or
any Delegate shall make under the provisions of this Deed, a statement in
writing from the Collateral Agent, any Receiver or any Delegate that the
Security created by this Deed has become enforceable and that the power of sale
has become exercisable shall be conclusive evidence of the fact in favour of any
purchaser or other person to whom any of the Charged Assets may be transferred
and such purchaser or other person will take the same free of any rights of the
Chargor. The Chargor undertakes to indemnify the Collateral Agent, any Receiver
or any Delegate against any claim which may be made against the Collateral
Agent, any Receiver or any Delegate by such purchaser or any other person by
reason of any defect in its title to the Charged Assets, provided that such
indemnity shall not be available to the extent that such claim resulted from the
gross negligence or wilful misconduct of the Collateral Agent, any Receiver or
any Delegate, as applicable. Any third party referred to in this Clause 20 may
enjoy the benefit or enforce the terms of this Clause 20 in accordance with the
provisions of the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore.

 


21.                               SAVING PROVISIONS


 


21.1                        CONTINUING SECURITY


 

Subject to Clause 22 (Discharge of Security), the Charges are continuing
Security and will extend to the ultimate balance of the Obligations, regardless
of any intermediate payment or discharge in whole or in part.

 


21.2                        REINSTATEMENT


 

If any payment by the Chargor or any discharge given by a Secured Party (whether
in respect of the obligations of the Chargor, any person or any Security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event:

 

27

--------------------------------------------------------------------------------



 


21.2.1              THE LIABILITY OF THE CHARGOR AND THE CHARGES SHALL CONTINUE
AS IF THE PAYMENT, DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED; AND


 


21.2.2              THAT SECURED PARTY SHALL BE ENTITLED TO RECOVER THE VALUE OR
AMOUNT OF THAT SECURITY OR PAYMENT FROM THE CHARGOR, AS IF THE PAYMENT,
DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED.


 


21.3                        WAIVER OF DEFENCES


 

Neither the obligations of the Chargor under this Deed nor the Charges will be
affected by an act, omission, matter or thing which, but for this Clause 21,
would reduce, release or prejudice any of its obligations under this Deed or any
of the Charges (without limitation and whether or not known to it or any Secured
Party) including:

 


21.3.1              ANY TIME, WAIVER OR CONSENT GRANTED TO, OR COMPOSITION WITH,
THE CHARGOR, ANY OTHER NOTES PARTY OR ANY OTHER PERSON;


 


21.3.2              THE RELEASE OF THE CHARGOR, ANY OTHER NOTES PARTY OR ANY
OTHER PERSON UNDER THE TERMS OF ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR
OF THE CHARGOR, ANY OTHER NOTES PARTY OR ANY OTHER PERSON;


 


21.3.3              THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR
RELEASE OF, OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE ANY RIGHTS
AGAINST, OR SECURITY OVER ASSETS OF, THE CHARGOR, ANY OTHER NOTES PARTY OR ANY
OTHER PERSON OR ANY NON-PRESENTATION OR NON-OBSERVANCE OF ANY FORMALITY OR OTHER
REQUIREMENT IN RESPECT OF ANY INSTRUMENT OR ANY FAILURE TO REALISE THE FULL
VALUE OF ANY SECURITY;


 


21.3.4              ANY DEATH, MENTAL OR OTHER INCAPACITY OR LACK OF POWER,
AUTHORITY OR LEGAL PERSONALITY OF OR DISSOLUTION OR CHANGE IN THE MEMBERS OR
STATUS OR CONSTITUTION OF THE CHARGOR, ANY OTHER NOTES PARTY OR ANY OTHER
PERSON;


 


21.3.5              ANY AMENDMENT (HOWEVER FUNDAMENTAL) OR REPLACEMENT OF A
INDENTURE DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY;


 


21.3.6              ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY
OBLIGATION OF ANY PERSON UNDER ANY INDENTURE DOCUMENT OR ANY OTHER DOCUMENT OR
SECURITY;


 


21.3.7              ANY INSOLVENCY, BANKRUPTCY, LIQUIDATION, WINDING-UP OR
SIMILAR PROCEEDINGS;


 


21.3.8              THIS DEED OR ANY INDENTURE DOCUMENT NOT BEING EXECUTED BY OR
BINDING UPON ANY PERSON; OR


 


21.3.9              ANY POSTPONEMENT, DISCHARGE, REDUCTION, NON-PROVABILITY OR
OTHER SIMILAR CIRCUMSTANCE AFFECTING ANY OBLIGATION OF ANY NOTES PARTY OR OTHER
PERSON UNDER ANY INDENTURE DOCUMENT RESULTING FROM ANY INSOLVENCY, LIQUIDATION
OR DISSOLUTION PROCEEDINGS OR FROM ANY LAW, REGULATION OR ORDER.


 


21.4                        IMMEDIATE RECOURSE


 

The Chargor waives any right it may have of first requiring any Secured Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Chargor under this Deed. This waiver applies irrespective of any law to the
contrary.

 

28

--------------------------------------------------------------------------------



 


21.5                        APPROPRIATIONS


 

Until all the Obligations have been irrevocably paid in full, each Secured Party
(or any trustee or agent on its behalf) may:

 


21.5.1              REFRAIN FROM APPLYING OR ENFORCING ANY OTHER MONEYS,
SECURITY OR RIGHTS HELD OR RECEIVED BY THAT SECURED PARTY (OR ANY TRUSTEE OR
AGENT ON ITS BEHALF) IN RESPECT OF THOSE AMOUNTS, OR APPLY AND ENFORCE THE SAME
IN SUCH MANNER AND ORDER AS IT SEES FIT (WHETHER AGAINST THOSE AMOUNTS OR
OTHERWISE) AND THE CHARGOR SHALL NOT BE ENTITLED TO THE BENEFIT OF THE SAME; AND


 


21.5.2              HOLD IN A SUSPENSE ACCOUNT ANY MONEYS RECEIVED FROM THE
CHARGOR OR ON ACCOUNT OF THE CHARGOR’S LIABILITY UNDER THIS DEED.


 


21.6                        DEFERRAL OF CHARGOR’S RIGHTS


 


21.6.1              UNTIL ALL THE OBLIGATIONS HAVE BEEN IRREVOCABLY PAID IN FULL
AND UNLESS THE COLLATERAL AGENT OTHERWISE DIRECTS, THE CHARGOR WILL NOT EXERCISE
ANY RIGHTS WHICH IT MAY HAVE BY REASON OF PERFORMANCE BY IT OF ITS OBLIGATIONS
UNDER THE INDENTURE DOCUMENTS TO TAKE THE BENEFIT (IN WHOLE OR IN PART AND
WHETHER BY WAY OF SUBROGATION OR OTHERWISE) OF ANY RIGHTS OF THE SECURED PARTIES
UNDER THE INDENTURE DOCUMENTS OR OF ANY GUARANTEE OR OTHER SECURITY TAKEN
PURSUANT TO, OR IN CONNECTION WITH, THE INDENTURE DOCUMENTS BY ANY SECURED
PARTY.


 


21.6.2              THE CHARGOR HEREBY AGREES THAT ANY CLAIM OF INDEMNIFICATION
OR CONTRIBUTION THAT THE CHARGOR MAY HAVE WITH RESPECT TO A THIRD PARTY SHALL
NOT DECREASE THE CHARGOR’S OBLIGATIONS TO THE SECURED PARTIES.


 


21.7                        ADDITIONAL SECURITY


 

The Charges are in addition to and are not in any way prejudiced by any other
guarantees or security now or subsequently held by any Secured Party.

 


22.                               DISCHARGE OF SECURITY


 


22.1                        FINAL REDEMPTION


 

Subject to Clause 22.2 (Retention of security), when all the Obligations have
been paid or discharged in full in cash, this Deed and the Charges created
hereby shall terminate. The Charges granted hereby shall be automatically
released as provided for, and only to the extent required by, Section 11.04
(Release of liens) of the Indenture. In connection with any such termination or
release, the Collateral Agent shall at the request and cost of the Chargor,
execute and do all such deeds, acts and things as may be necessary to release,
reassign or discharge (as appropriate) the Charged Assets from the Charges.

 


22.2                        RETENTION OF SECURITY


 

If the Collateral Agent considers that any amount paid or credited to any
Secured Party under any Indenture Document is capable of being avoided or
otherwise set aside on the Winding-up of the Chargor or any other Notes Party,
that amount shall not be considered to have been paid for the purposes of
determining whether all the Obligations have been irrevocably paid.

 

29

--------------------------------------------------------------------------------



 


23.                               EXPENSES, STAMP DUTY AND INTEREST


 


23.1                        TRANSACTION EXPENSES


 

The Chargor shall within three Business Days of demand pay the Collateral Agent
the amount of all costs, losses, liabilities and expenses (including legal fees)
reasonably incurred by the Collateral Agent in connection with the negotiation,
preparation, printing and execution of this Deed and any other documents
referred to in this Deed.

 


23.2                        AMENDMENT COSTS


 

If the Chargor requests an amendment, waiver or consent, the Chargor shall,
within three Business Days of demand, reimburse the Collateral Agent for the
amount of all costs, losses, liabilities and expenses (including legal fees)
reasonably incurred by the Collateral Agent in responding to, evaluating,
negotiating or complying with that request.

 


23.3                        ENFORCEMENT COSTS


 

The Chargor shall, within three Business Days of demand, pay to the Collateral
Agent the amount of all costs, losses, liabilities and expenses (including legal
fees) incurred by the Collateral Agent, any Receiver or any Delegate in relation
to this Deed (including the administration, protection, realisation, enforcement
or preservation of any rights under or in connection with this Deed, or any
consideration by the Collateral Agent as to whether to realise or enforce the
same, and/or any amendment, waiver, consent or release of this Deed and/or any
other document referred to in this Deed). Any third party referred to in this
Clause 23 may enjoy the benefit or enforce the terms of this Clause 23 in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

 


23.4                        STAMP TAXES


 

The Chargor shall pay and, within three Business Days of demand, indemnify the
Collateral Agent against any cost, loss or liability the Collateral Agent
reasonably incurs in relation to all stamp duty, registration and other similar
Taxes payable in respect of this Deed.

 


23.5                        DEFAULT INTEREST


 


23.5.1              IF THE CHARGOR FAILS TO PAY ANY AMOUNT PAYABLE BY IT UNDER
THIS DEED ON ITS DUE DATE, INTEREST SHALL ACCRUE AT THE RATE PUBLICLY ANNOUNCED
BY THE COLLATERAL AGENT AS ITS PRIME RATE IN EFFECT AT ITS PRINCIPAL OFFICE ON
THE DATE OF SUCH DEMAND. ANY INTEREST ACCRUING UNDER THIS CLAUSE 23.5 SHALL BE
IMMEDIATELY PAYABLE BY THE CHARGOR ON DEMAND BY THE COLLATERAL AGENT.


 


23.5.2              DEFAULT INTEREST (IF UNPAID) ARISING ON AN OVERDUE AMOUNT
WILL BE COMPOUNDED WITH THE OVERDUE AMOUNT AT THE END OF EACH INTEREST PERIOD
APPLICABLE TO THAT OVERDUE AMOUNT BUT WILL REMAIN IMMEDIATELY DUE AND PAYABLE.


 


23.6                        GOODS AND SERVICES TAX


 

The Chargor shall pay to the Collateral Agent within three Business Days of
demand, in addition to any amount payable by the Chargor under this Deed, any
goods and services or other similar Tax in respect of that amount (and
references in this Deed to that amount shall be deemed to include any such Taxes
payable in addition to it).

 

30

--------------------------------------------------------------------------------



 


24.                               PAYMENTS


 


24.1                        DEMANDS


 

Any demand for payment made by any Secured Party shall be effective as a demand
for the purposes of this Deed, from the date on which it is given.

 


24.2                        PAYMENTS


 

All payments by the Chargor under this Deed (including damages for its breach)
shall be made in the Currency of Account and to such account, with such
financial institution and in such other manner as the Collateral Agent may
direct.

 


24.3                        CONTINUATION OF ACCOUNTS


 

At any time after:

 


24.3.1              THE RECEIPT BY A SECURED PARTY OF NOTICE (EITHER ACTUAL OR
OTHERWISE) OF ANY SUBSEQUENT SECURITY AFFECTING THE CHARGED ASSETS OF THE
CHARGOR; OR


 


24.3.2              THE PRESENTATION OF A PETITION OR THE PASSING OF A
RESOLUTION IN RELATION TO THE WINDING-UP OF THE CHARGOR,


 

any Secured Party may open a new account in the name of the Chargor with that
Secured Party (whether or not it permits any existing account to continue). If
that Secured Party does not open such a new account, it shall nevertheless be
treated as if it had done so when the relevant event occurred. No moneys paid
into any account, whether new or continuing, after that event shall discharge or
reduce the amount recoverable pursuant to any Indenture Document to which the
Chargor is party.

 


25.                               CONDUCT OF BUSINESS BY THE SECURED PARTIES


 

No provision of this Deed will:

 


25.1.1              INTERFERE WITH THE RIGHT OF ANY SECURED PARTY TO ARRANGE ITS
AFFAIRS (TAX OR OTHERWISE) IN WHATEVER MANNER IT THINKS FIT;


 


25.1.2              OBLIGE ANY SECURED PARTY TO INVESTIGATE OR CLAIM ANY CREDIT,
RELIEF, REMISSION OR REPAYMENT AVAILABLE TO IT OR THE EXTENT, ORDER AND MANNER
OF ANY CLAIM; OR


 


25.1.3              OBLIGE ANY SECURED PARTY TO DISCLOSE ANY INFORMATION
RELATING TO ITS AFFAIRS (TAX OR OTHERWISE) OR ANY COMPUTATIONS IN RESPECT OF
TAX.


 


26.                               MISCELLANEOUS INDEMNITIES


 


26.1                        CURRENCY INDEMNITY


 


26.1.1              THE CHARGOR’S OBLIGATIONS UNDER THE INDENTURE DOCUMENTS TO
MAKE PAYMENTS IN UNITED STATES DOLLARS (THE “OBLIGATION CURRENCY”) SHALL NOT BE
DISCHARGED OR SATISFIED BY ANY TENDER OR RECOVERY PURSUANT TO ANY JUDGMENT
EXPRESSED IN OR CONVERTED INTO ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY,
EXCEPT TO THE EXTENT THAT SUCH TENDER OR RECOVERY RESULTS IN THE EFFECTIVE
RECEIPT BY THE COLLATERAL AGENT OF THE FULL AMOUNT OF THE OBLIGATION CURRENCY
EXPRESSED TO BE PAYABLE TO THE COLLATERAL AGENT UNDER THE

 

31

--------------------------------------------------------------------------------



 


INDENTURE DOCUMENTS. IF, FOR THE PURPOSE OF OBTAINING OR ENFORCING JUDGMENT
AGAINST THE CHARGOR IN ANY COURT OR IN ANY JURISDICTION, IT BECOMES NECESSARY TO
CONVERT INTO OR FROM ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY (SUCH OTHER
CURRENCY BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE
IN THE OBLIGATION CURRENCY, THE CONVERSION SHALL BE MADE, AT THE RATE OF
EXCHANGE (AS QUOTED BY THE COLLATERAL AGENT OR, IF THE COLLATERAL AGENT DOES NOT
QUOTE A RATE OF EXCHANGE ON SUCH CURRENCY, BY A KNOWN DEALER IN SUCH CURRENCY
DESIGNATED BY THE COLLATERAL AGENT) DETERMINED, IN EACH CASE, AS OF THE DATE
IMMEDIATELY PRECEDING THE DAY ON WHICH THE JUDGMENT IS GIVEN (SUCH BUSINESS DAY
BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY CONVERSION DATE”).


 


26.1.2              IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING
BETWEEN THE JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF
THE AMOUNT DUE, THE CHARGOR COVENANTS AND AGREES TO PAY, OR CAUSE TO BE PAID,
SUCH ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER AMOUNT), AS MAY
BE NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN
CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF PAYMENT, WILL
PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY THAT COULD HAVE BEEN PURCHASED
WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL
AWARD AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CURRENCY CONVERSION
DATE.


 


26.1.3              FOR PURPOSES OF DETERMINING THE RATE OF EXCHANGE FOR THIS
CLAUSE 26.1, SUCH AMOUNTS SHALL INCLUDE ANY PREMIUM AND COSTS PAYABLE IN
CONNECTION WITH THE PURCHASE OF THE OBLIGATION CURRENCY.


 


26.2                        INDEMNITIES SEPARATE


 

The indemnity in this Deed shall:

 


26.2.1              NOT LIMIT ANY INDEMNIFICATION PROVISION IN ANY OTHER
INDENTURE DOCUMENT;


 


26.2.2              APPLY IRRESPECTIVE OF ANY INDULGENCE GRANTED BY ANY SECURED
PARTY;


 


26.2.3              CONTINUE IN FULL FORCE AND EFFECT DESPITE ANY JUDGMENT,
ORDER, CLAIM OR PROOF FOR A LIQUIDATED AMOUNT IN RESPECT OF ANY OBLIGATION OR
ANY OTHER JUDGMENT OR ORDER; AND


 


26.2.4              APPLY WHETHER OR NOT ANY CLAIM UNDER IT RELATES TO ANY
MATTER DISCLOSED BY THE CHARGOR OR OTHERWISE KNOWN TO ANY SECURED PARTY.


 


26.3                        OTHER INDEMNITIES AND PROTECTIONS


 

Except in the case of gross negligence or wilful misconduct on the part of the
Collateral Agent, any Receiver or any Delegate, the Collateral Agent shall be
indemnified by the Chargor from and against all actions, losses, claims,
proceedings, costs, demands and liabilities which may be suffered by the
Collateral Agent by reason of any failure of the Chargor to perform any of its
obligations under this Deed or in the execution of any of the rights, powers,
remedies, authorities or discretions vested in the Collateral Agent, any
Receiver or any Delegate, under or pursuant to this Deed.

 

32

--------------------------------------------------------------------------------



 


27.                               RIGHTS, AMENDMENTS, WAIVERS AND DETERMINATIONS


 


27.1                        AMBIGUITY


 

The powers and protections conferred by this Deed in relation to the Charged
Assets or any part thereof on the Collateral Agent shall be in addition to and
not in substitution for the powers and protections conferred on mortgagees or
chargees under the Acts, which shall apply to the Charges except insofar as they
are expressly or impliedly excluded. Where there is any ambiguity or conflict
between the rights or powers conferred by law or contained in either of the Acts
and those conferred by or pursuant to this Deed or where the powers or
protections in this Deed are more extensive or less restrictive than those
provided by either of the Acts, the terms of this Deed shall prevail.

 


27.2                        EXERCISE OF RIGHTS


 

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any Receiver or Delegate, any right or remedy under this Deed shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Deed are cumulative and not
exclusive of any rights or remedies provided by law.

 


27.3                        AMENDMENTS AND WAIVERS


 

Any term of this Deed may be amended or waived only with the consent of the
Collateral Agent and the Chargor, subject to any consent required by Article 9
of the Indenture.

 


27.4                        DETERMINATIONS


 

Any determination by or certification of the Collateral Agent or any Receiver or
Delegate of a rate or amount under this Deed is, in the absence of manifest
error, conclusive evidence of the matters to which it relates.

 


28.                               PARTIAL INVALIDITY


 

The illegality, invalidity or enforceability of any provision of this Deed under
the law of any jurisdiction shall not affect its legality, validity or
enforceability under the law of any other jurisdiction nor the legality,
validity or enforceability of any other provision.

 


29.                               SEPARATE AND INDEPENDENT OBLIGATIONS


 

The Security created by the Chargor by or in connection with any Indenture
Document is separate from and independent of any other Security created or
intended to be created by any other provider of Security by or in connection
with any Indenture Document.

 


30.                               BENEFIT OF ASSIGNMENT


 


30.1                        BENEFIT AND BURDEN


 

This Deed shall be binding upon and enure to the benefit of each Party and its
successors and assigns.

 

33

--------------------------------------------------------------------------------



 


30.2                        THE CHARGOR


 

The Chargor may not assign or transfer all or any of its rights, benefits and
obligations under this Deed, except as permitted by this Deed or the other
Indenture Documents.

 


30.3                        THE COLLATERAL AGENT


 

The Collateral Agent may assign all or part of its rights under this Deed or
transfer all or part of its obligations under this Deed in accordance with the
terms of the Indenture without the consent of the Chargor. Any such assignee or
transferee shall be and be treated as a party for all purposes of this Deed and
shall be entitled to the full benefit of this Deed to the same extent as if it
were an original party in respect of the rights or obligations assigned or
transferred to it.

 


31.                               NOTICES


 


31.1                        COMMUNICATIONS


 

Any communication to be made under or in connection with this Deed may be made
by fax or letter or, subject to Clause 31.3 (Delivery), be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Collateral Agent.

 


31.2                        ADDRESSES


 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Deed is
that identified with its name below, or any substitute address, fax number or
department or officer as the Party may notify to the other Party.

 


31.3                        DELIVERY


 

Either Party may change its address or fax number for notices and other
communications hereunder by notice to the other Party. The Collateral Agent or
the Chargor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Deed shall be deemed to have been given on the date of receipt.

 


32.                               COUNTERPARTS


 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed. Delivery of an executed counterpart of a signature page of this Deed by
telecopy or Adobe pdf transmission shall be effective as delivery of a manually
executed counterpart of this Deed.

 


33.                               GOVERNING LAW


 

This Deed shall be governed by, and construed in accordance with the laws of
Singapore.

 

34

--------------------------------------------------------------------------------



 


34.                               JURISDICTION


 


34.1                        JURISDICTION OF SINGAPORE COURTS


 

The courts of Singapore have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed) (a “Dispute”).

 


34.2                        VENUE


 

The Parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 


35.                               THE COLLATERAL AGENT; LIMITATION ON DUTY OF
COLLATERAL AGENT IN RESPECT OF CHARGED ASSETS


 


35.1                        IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE
OBLIGATIONS OF THE COLLATERAL AGENT AS HOLDER OF THE CHARGED ASSETS AND
INTERESTS THEREIN AND WITH RESPECT TO THE DISPOSITION THEREOF, AND OTHERWISE
UNDER THIS DEED, ARE ONLY THOSE EXPRESSLY SET FORTH IN THIS DEED AND IN THE
INDENTURE.  THE COLLATERAL AGENT SHALL ACT HEREUNDER ON THE TERMS AND CONDITIONS
SET FORTH HEREIN AND IN ARTICLES 7 AND 11 OF THE INDENTURE.  THE COLLATERAL
AGENT WILL BE SUBJECT TO SUCH DIRECTIONS AS MAY BE GIVEN TO IT BY THE
NOTEHOLDERS OR THE TRUSTEE FROM TIME TO TIME (AS REQUIRED OR PERMITTED BY THE
INDENTURE).  EXCEPT AS DIRECTED BY THE NOTEHOLDERS OR THE TRUSTEE AS REQUIRED OR
PERMITTED BY THE INDENTURE OR AS REQUIRED OR PERMITTED BY THE SECURITY
DOCUMENTS, THE COLLATERAL AGENT WILL NOT BE OBLIGATED (I) TO ACT UPON DIRECTIONS
PURPORTED TO BE DELIVERED TO IT BY ANY OTHER PERSON, (II) TO FORECLOSE UPON OR
OTHERWISE ENFORCE ANY CHARGE, OR (III) TO GIVE ANY CONSENTS, MAKE ANY
DETERMINATION, EXERCISE ITS DISCRETION OR TAKE ANY OTHER ACTION WHATSOEVER WITH
REGARD TO ANY OR ALL OF THE CHARGES, THE SECURITY DOCUMENTS, OR THE CHARGED
ASSETS.  NO PROVISION OF THIS DEED WILL REQUIRE THE COLLATERAL AGENT TO EXPEND
OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY FINANCIAL LIABILITY IN THE
PERFORMANCE OF ITS DUTIES HEREUNDER, OR IN THE EXERCISE OF ITS RIGHTS OR POWERS,
UNLESS IT RECEIVES FROM THE NOTEHOLDERS INDEMNITY SATISFACTORY TO IT AGAINST ANY
LOSS, LIABILITY OR EXPENSE.


 


35.2                        IN ACTING AS COLLATERAL AGENT, THE COLLATERAL AGENT
MAY RELY UPON AND ENFORCE FOR ITS OWN BENEFIT EACH AND ALL OF THE RIGHTS,
POWERS, IMMUNITIES, INDEMNITIES AND BENEFITS OF THE TRUSTEE UNDER ARTICLES 7 AND
11 OF THE INDENTURE, EACH OF WHICH SHALL ALSO BE DEEMED TO BE FOR THE BENEFIT OF
THE COLLATERAL AGENT.


 


36.                               INTERCREDITOR AGREEMENT


 

The security interests created by this Deed on the Charged Assets are junior and
subordinate to the security interests on such Charged Assets created by any
similar instrument now or hereafter granted to any First Priority
Representative, in such property, in accordance with the provisions of the
Intercreditor Agreement. Notwithstanding anything to the contrary, the exercise
of any right or remedy by the Collateral Agent hereunder is subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Deed, the terms of the
Intercreditor Agreement shall govern.

 

35

--------------------------------------------------------------------------------


 

Schedule 1

 

Rights of Receivers

 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
any Receiver appointed pursuant to Clause 15 (Appointment and Rights of
Receivers) shall have the right, either in its own name or in the name of the
Chargor or otherwise and in such manner and upon such terms and conditions as
the Receiver thinks fit, and either alone or jointly with any other person:

 

(A)                                  TAKE POSSESSION

 

to take possession of, get in and collect the Charged Assets, and to require
payment to him or any Secured Party of any Book Debts or credit balance on any
Bank Account;

 

(B)                                 CARRY ON BUSINESS

 

to manage and carry on any business of the Chargor;

 

(C)                                  CONTRACTS

 

to enter into any contract or arrangement relating to the Charged Assets and to
perform, repudiate, rescind or vary any such contract or arrangement to which
the Chargor is a party;

 

(D)                                 DEAL WITH CHARGED ASSETS

 

without restriction imposed by Section 25 of the Property Act or the need to
observe any of the restrictions or other provisions of Section 23 or 25 of the
Property Act, to sell, transfer, assign, exchange, hire out, lend or otherwise
dispose of or realise the Charged Assets (including any Fixture, which may be
sold separately from the related Real Property) to any person (including a new
company formed pursuant to paragraph (e) (Hive down)) either by public offer or
auction, tender or private contract and for a consideration of any kind (which
may be payable or delivered in one amount or by instalments spread over a period
or deferred);

 

(E)                                  HIVE DOWN

 

to form a new company and to subscribe for or acquire (for cash or otherwise)
any investment in or of the new company and to sell, transfer, assign, exchange
and otherwise dispose of or realise any such investments or part thereof or any
rights attaching thereto;

 

(F)                                    BORROW MONEY

 

to borrow or raise money either unsecured or on the security of the Charged
Assets (either in priority to the Charges or otherwise);

 

(G)                                 COVENANTS AND GUARANTEES

 

to enter into bonds, covenants, guarantees, indemnities and other commitments
and to make all payments needed to effect, maintain or satisfy them;

 

36

--------------------------------------------------------------------------------


 

(H)                                 DEALINGS WITH TENANTS

 

to grant leases, tenancies, licences and rights of user, grant renewals and
accept surrenders of leases, tenancies, licences or rights of user, and
otherwise to reach agreements and make arrangements with, and to make allowances
to, any lessees, tenants or other persons (including a new company formed
pursuant to paragraph (e) (Hive down)) from whom any rents and profits may be
receivable (including those relating to the grant of any licences, the review of
rent in accordance with the terms of, and the variation of, the provisions of
any leases, tenancies, licences or rights of user affecting the Charged Assets);

 

(I)                                     RIGHTS OF OWNERSHIP

 

to manage and use the Charged Assets and to exercise and do (or permit the
Chargor or any nominee of it to exercise and do) all such rights and things as
the Receiver would be capable of exercising or doing if he were the absolute
beneficial owner of the Charged Assets;

 

(J)                                     INSURANCE, REPAIRS, IMPROVEMENTS ETC.

 

to insure the Charged Assets, to carry out decorations, repairs, alterations,
improvements and additions to the Charged Assets (including the development or
redevelopment of any Real Property) and to purchase or otherwise acquire or do
anything in connection with the Charged Assets;

 

(K)                                  CLAIMS

 

to settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of the Chargor or relating to the Charged Assets;

 

(L)                                     LEGAL ACTIONS

 

to bring, prosecute, enforce, defend and abandon actions, suits and proceedings
in relation to the Charged Assets or any business of the Chargor;

 

(M)                               REDEMPTION OF SECURITY

 

to redeem any Security (whether or not having priority to the Charges) over the
Charged Assets and to settle the accounts of any person with an interest in the
Charged Assets;

 

(N)                                 EMPLOYEES ETC.

 

to appoint, hire and employ officers, employees, contractors, agents, advisors
and others and to discharge any such persons and any such persons appointed,
hired or employed by the Chargor;

 

(O)                                 COMPANIES ACT

 

to exercise all powers set out in the Companies Act as now in force (whether or
not in force at the date of exercise) and any powers added thereto, after the
date of this Deed; and

 

(P)                                 OTHER POWERS

 

to do anything else he may think fit for the realisation of the Charged Assets
or incidental to the exercise of any of the rights conferred on the Receiver
under or by virtue of any Indenture

 

37

--------------------------------------------------------------------------------


 

Document to which the Chargor is party, the Property Act, the Companies Act or
any other applicable law.

 

38

--------------------------------------------------------------------------------


 

Schedule 2

 

Bank Accounts

 

Bank

 

Currency

Citibank N.A.

 

INR

Bank of America

 

USD

 

39

--------------------------------------------------------------------------------


 

Schedule 3

 

Form of Notice of Assignment and Acknowledgement in relation to Insurances

 

To:                              [The Insurers] [Address]

cc:                                 Wells Fargo Bank, National Association

707 Wilshire Boulevard, 17th Floor

Los Angeles, CA 90017

United States of America

Attention: Corporate Trust Services

Fax No. +1 (213) 614-3355

 

[Date]

 

Notice of Assignment

 

[Description of Policy]

 

[Policy Number [       ]]

 

Seagate Singapore International Headquarters Pte. Ltd. (the “Chargor”) hereby
gives you notice that, by an assignment contained in a Second Priority Debenture
(the “Debenture”) dated 25 September 2009 entered into between the Chargor and
Wells Fargo Bank, National Association (the “Collateral Agent”), the Chargor
assigned, by way of security to the Collateral Agent (subject to a provision for
re-assignment), all its present and future right, title and interest in and to
the insurances, details of which are set out in the attached schedule (the
“Insurances”) including all claims under the Insurances and the proceeds of
those claims and any return of premiums.

 

1.                                       Insurances Other Than Third Party
Insurance

 

After receipt of a notice from the Collateral Agent addressed to you indicating
that an Event of Default has occurred and is continuing (a “Default Notice”),
all moneys payable by you to the Chargor in respect of the Insurances other than
third party Insurances shall be paid to, or to the order of, the Collateral
Agent.

 

2.                                       Third Party Liability Insurance

 

Subject to any applicable legislation and despite the assignments referred to
above, all sums in respect of any claim under any third party Insurance by an
insured party shall be paid:

 

2.1                                 DIRECTLY TO THE PERSON WHOSE
CLAIM(S) CONSTITUTE(S) THE RISK OR LIABILITY INSURED AGAINST, PROVIDED THAT SUCH
PERSON HAS EXECUTED A DISCHARGE OF ALL CLAIMS AGAINST EACH INSURED PARTY IN
RESPECT OF THE RISK OR LIABILITY IN RELATION TO WHICH THE CLAIM WAS MADE; OR

 

2.2                                 (DESPITE ANY POLICY TERM TO THE CONTRARY) TO
THE EXTENT THAT INSURERS ACCEPT LIABILITY TO INDEMNIFY THE INSURED PARTY IN
RESPECT OF THE CLAIMS OR LIABILITIES WHICH THE INSURED PARTY HAS SETTLED
DIRECTLY WITH THE CLAIMANT, TO THE RELEVANT INSURED PARTY, UNLESS THE INSURED
PARTY IS THE CHARGOR, IN WHICH CASE THOSE SUMS SHALL BE PAID IN THE SAME MANNER
AS DESCRIBED IN PARAGRAPH 1 ABOVE.

 

40

--------------------------------------------------------------------------------


 

3.                                       Who to deal with

 

3.1                                 DESPITE THE ASSIGNMENT, YOU SHALL CONTINUE
TO TREAT THE CHARGOR AND THE COLLATERAL AGENT AS ENTITLED TO MAKE AND DEAL WITH
CLAIMS UNDER THE INSURANCES UNLESS AND UNTIL YOU ARE NOTIFIED BY THE COLLATERAL
AGENT THAT THE SECURITY CREATED BY THE DEBENTURE HAS BECOME ENFORCEABLE.

 

3.2                                 AFTER RECEIVING NOTICE FROM THE COLLATERAL
AGENT THAT THE SECURITY CREATED BY THE DEBENTURE HAS BECOME ENFORCEABLE, YOU
SHALL TREAT THE COLLATERAL AGENT AS THE ONLY PERSON ENTITLED TO MAKE AND DEAL
WITH CLAIMS UNDER THE INSURANCES.

 

4.                                       Notices

 

You are entitled to rely without enquiry on any notice given to you by the
Collateral Agent that the security created by the Debenture has become
enforceable.

 

5.                                       Chargor remains liable for performance

 

The Chargor shall remain liable to perform the obligations assumed by it under
the Insurances and the Collateral Agent is not liable to perform any of those
obligations nor liable for the consequences of non-performance.

 

6.                                       Irrevocable Authority

 

The authorities and instructions in this notice cannot be revoked without the
prior written consent of the Collateral Agent.

 

Please acknowledge receipt of this Notice of Assignment, and confirm that you
will pay all moneys in respect of the Insurances as directed by or pursuant to
this Notice of Assignment, by signing the acknowledgement on the attached copy
of this Notice of Assignment and returning that copy to the Collateral Agent at:

 

Wells Fargo Bank, National Association

707 Wilshire Boulevard, 17th Floor

Los Angeles, CA 90017

United States of America

Attention: Corporate Trust Services

Fax No. +1 (213) 614-3355

 

 

 

 

For and on behalf of

 

 

 

Seagate Singapore International Headquarters Pte. Ltd.

 

 

41

--------------------------------------------------------------------------------


 

[On duplicate]

 

To:                            Wells Fargo Bank, National Association (the
“Collateral Agent”)

707 Wilshire Boulevard, 17th Floor

Los Angeles, CA 90017

United States of America

Attention: Corporate Trust Services

Fax No. +1 (213) 614-3355

 

[Date]

 

We hereby acknowledge receipt of the Notice of Assignment dated [         ]
informing us of the assignment by Seagate Singapore International Headquarters
Pte. Ltd. (the “Chargor”) to the Collateral Agent of the Chargor’s rights, title
benefits and interest in and to the Insurance Policy referred to in that Notice
of Assignment and confirm that we have not received any other notice of the
assignment of such Insurance Policy.

 

We confirm that:

 

1.                                       upon receipt of a Default Notice, we
will pay all proceeds under the Insurance Policy (that are due for payment to
[   ]) to, or to the order of, the Collateral Agent;

 

2.                                       notwithstanding the assignment, we
shall continue to treat both the Chargor and the Collateral Agent as entitled to
make and deal with claims under the Insurance Policy unless and until we are
notified by the Collateral Agent that the security created by the Debenture has
become enforceable;

 

3.                                       after receiving notice from the
Collateral Agent that the security created by the Debenture has become
enforceable, we shall treat the Collateral Agent as the only person entitled to
make and deal with claims under the Insurance Policy;

 

4.                                       we shall rely without enquiry on any
notice given by the Collateral Agent that the security created by the Debenture
has become enforceable;

 

5.                                       we regard the Chargor as solely liable
to perform the obligations assumed by it under such Insurance Policy;

 

6.                                       the Collateral Agent is not liable to
perform any of the obligations assumed by the Chargor under such Insurance
Policy nor liable for the consequences of non-performance; and

 

7.                                       [the above acknowledgment and
confirmations are given with the authority of all of the insurers.]

 

 

 

 

 

For and on behalf of

 

 

 

[Name of Insurer]

 

 

42

--------------------------------------------------------------------------------


 

Schedule 4

 

Form of Notice of Charge and Assignment and Acknowledgement in relation to Book
Debts

 

To:                            [The Debtors] [Address]

 

cc:                                 Wells Fargo Bank, National Association

707 Wilshire Boulevard, 17th Floor

Los Angeles, CA 90017

United States of America

Attention: Corporate Trust Services

Fax No. +1 (213) 614-3355

 

[Date]

 

Seagate Singapore International Headquarters Pte. Ltd. (the “Chargor”) hereby
gives you notice that, by a charge and assignment contained in a Second Priority
Debenture (the “Debenture”) dated 25 September 2009 entered into between the
Chargor and Wells Fargo Bank, National Association (the “Collateral Agent”), the
Chargor granted to the Collateral Agent a second fixed charge over, and assigned
absolutely to the Collateral Agent, all its present and future right, title and
interest in and to, inter alia, all its present and future right, title and
interest in and to the Book Debts (as defined in the Debenture).

 

Accordingly, until you receive instructions from the Collateral Agent to the
contrary, you shall pay all amounts falling due to the Chargor in the manner
agreed with the Chargor.

 

Despite the assignment referred to above or the making of any payment by you to
the Collateral Agent pursuant to it, the Chargor shall remain liable to perform
all its obligations under each Book Debt and neither the Collateral Agent nor
any receiver, delegate or sub-delegate appointed by it shall at any time be
under any obligation or liability to you under or in respect of any Book Debt.

 

The Chargor shall also remain entitled to exercise all its rights, powers and
discretions under each Book Debt, except that the Chargor shall not and you
agree that the Chargor shall not amend, vary or waive (or agree to amend, vary
or waive) any provision of any Book Debt or exercise any right to rescind,
cancel or terminate any Book Debt without the prior written consent of the
Collateral Agent, and you should continue to give notices under each Book Debt
to the Chargor, in each case unless and until you receive written notice from
the Collateral Agent to the contrary, in which event all such rights, powers and
discretions shall be exercisable by, and notices shall be given to, the
Collateral Agent or as it directs.

 

Please acknowledge receipt of this Notice of Charge and Assignment of Book Debts
and confirm that:

 

1.                                       you will pay all sums due under each
Book Debt as directed by or pursuant to this Notice of Charge and Assignment of
Book Debts;

 

2.                                       you will not claim or exercise any
set-off or counterclaim in respect of any Book Debt;

 

43

--------------------------------------------------------------------------------


 

3.                                       you have not received any other notice
of any assignment or charge of any Book Debt or of any other interest of any
third party in any Book Debt; and

 

4.                                       you will comply with the other
provisions of this Notice of Charge and Assignment of Book Debts,

 

by signing the acknowledgement on the attached copy of this Notice of Charge and
Assignment of Book Debts and returning that copy to the Collateral Agent at:

 

Wells Fargo Bank, National Association

707 Wilshire Boulevard, 17th Floor

Los Angeles, CA 90017

United States of America

Attention: Corporate Trust Services

Fax No. +1 (213) 614-3355

 

 

 

 

For and on behalf of

 

Seagate Singapore International Headquarters Pte. Ltd.

 

 

44

--------------------------------------------------------------------------------


 

[On duplicate]

 

We acknowledge receipt of the Notice of Charge and Assignment of Book Debts of
which this is a copy and confirm that:

 

1.                                       we will pay all sums due under each
Book Debt as directed by or pursuant to the Notice of Charge and Assignment of
Book Debts;

 

2.                                       we will not claim or exercise any
set-off or counterclaim in respect of any Book Debt;

 

3.                                       we have not received any other notice
of any assignment or charge of any Book Debt or of any other interest of any
third party in any Book Debt; and

 

4.                                       we will comply with the other
provisions contained in the Notice of Charge and Assignment of Book Debts.

 

 

 

 

For and on behalf of [Debtor]

 

 

 

Date:

 

 

45

--------------------------------------------------------------------------------


 

Schedule 5

 

Form of Notice of Charge and Assignment and Acknowledgement in relation to
Investments (Scripless Securities)

 

To:                            [Depository Agent] [Address]

 

cc:                             Wells Fargo Bank, National Association

707 Wilshire Boulevard, 17th Floor

Los Angeles, CA 90017

United States of America

Attention: Corporate Trust Services

Fax No. +1 (213) 614-3355

 

[Date]

 

Seagate Singapore International Headquarters Pte. Ltd. (the “Chargor”) hereby
gives you notice that by a charge and assignment contained in a Second Priority
Debenture (the “Debenture”) dated 25 September 2009 entered into between the
Chargor and Wells Fargo Bank, National Association. (the “Collateral Agent”),
the Chargor granted to the Collateral Agent a second fixed charge over, and
assigned absolutely to the Collateral Agent, all its present and future right,
title and interest in and to, inter alia, all securities kept or maintained by
the Chargor with you in sub-account number [      ] (the “Sub-Account”)
maintained with you or held by you to the order of the Chargor, whether as
nominees or otherwise.

 

1.                                       You are hereby directed to deal with
all such securities in accordance with the instructions of the Chargor, provided
that upon notice from the Collateral Agent addressed to you that an Event of
Default has occurred and is continuing (a “Default Notice”), the Chargor hereby
consents and instructs you to accept all instructions and directions from the
Collateral Agent in relation to such securities and, in particular, as and when
instructed by the Collateral Agent:

 

(a)                                  to sell all or any part of such securities
in the Sub-Account and to hold the proceeds deriving therefrom to the order and
for the benefit of the Collateral Agent, and to deliver or pay such proceeds to
the Collateral Agent or as the Collateral Agent shall direct; and/or

 

(b)                                 to transfer to the Collateral Agent or as
instructed by the Collateral Agent any of such securities in the Sub-Account,
including moneys or proceeds relating to such securities in the Sub-Account.

 

2.                                       The Chargor hereby confirms that upon
receipt of a Default Notice, you shall not release all or any of such securities
in the Sub-Account and/or any moneys or proceeds deriving therefrom to us
without the prior written consent of the Collateral Agent.

 

46

--------------------------------------------------------------------------------


 

3.                                       This Notice of Charge and Assignment of
Scripless Securities and the instructions herein contained are irrevocable and
may not be revoked, modified or varied without the prior written consent of the
Collateral Agent.

 

Please acknowledge receipt of this Notice of Charge and Assignment of Scripless
Securities, and confirm that:

 

(a)                                  you have received no notice of any prior
charge, assignment or other Security over the securities referred to in this
Notice of Charge and Assignment of Scripless Securities; and

 

(b)                                 you will comply with the directions to you
contained in this Notice of Charge and Assignment of Scripless Securities,

 

by signing the acknowledgement on the attached copy of this Notice of Charge and
Assignment of Scripless Securities and returning that copy to the Collateral
Agent at:

 

 

Wells Fargo Bank, National Association

707 Wilshire Boulevard, 17th Floor

Los Angeles, CA 90017

United States of America

Attention: Corporate Trust Services

Fax No. +1 (213) 614-3355

 

 

 

 

For and on behalf of

 

Seagate Singapore International Headquarters Pte. Ltd.

 

 

47

--------------------------------------------------------------------------------


 

[On duplicate]

 

We acknowledge receipt of the Notice of Charge and Assignment of Scripless
Securities of which this is a copy and:

 

(a)                                  confirm that we have received no notice of
any prior charge, assignment or other Security over the securities referred to
in the Notice of Charge and Assignment of Scripless Securities; and

 

(b)                                 confirm that we will comply with the
directions to us contained in the Notice of Charge and Assignment of Scripless
Securities.

 

 

 

 

For and on behalf of [Nominee]

 

Date:

 

 

48

--------------------------------------------------------------------------------


 

Schedule 6

 

Form of Notice of Charge and Acknowledgement in relation to Bank Accounts

 

To:                          [Institution where Bank Account is held] [Address]

 

cc:                       Wells Fargo Bank, National Association

707 Wilshire Boulevard, 17th Floor

Los Angeles, CA 90017

United States of America

Attention: Corporate Trust Services

Fax No. +1 (213) 614-3355

 

[Date]

 

1.                                       Seagate Singapore International
Headquarters Pte. Ltd. (the “Chargor”) hereby gives you notice that, by a charge
contained in a Second Priority Debenture (the “Debenture”) dated 25
September 2009 entered into between the Chargor and Wells Fargo Bank, National
Association (the “Collateral Agent”), the Chargor granted to the Collateral
Agent a second fixed charge over all its present and future right, title and
interest in and to the accounts with you listed below (the “Bank Accounts”)
including all moneys which may at any time be standing to the credit of any Bank
Account.

 

Under the terms of the Debenture, the Chargor shall be entitled to operate and
make any withdrawal from any Bank Account at any time until and unless you
receive instructions from the Collateral Agent that the security created under
the Debenture has become enforceable.

 

[Name of Account

 

Account Number

 

[                           ]

 

[                           ]

 

[                           ]

 

[                           ]

 

[                           ]

 

[                           ]

 

 

2.                                       Accordingly, upon your receipt of
instructions from the Collateral Agent that the security created the Debenture
has become enforceable:

 

(a)                                  all rights, powers and discretions of the
Chargor in relation to any Bank Account shall be exercisable solely by the
Collateral Agent;

 

(b)                                 no moneys may be released from any Bank
Account without the prior written consent of the Collateral Agent; and

 

(c)                                  you should apply any amount standing to the
credit of any Bank Account as directed from time to time by the Collateral
Agent.

 

49

--------------------------------------------------------------------------------


 

3.                                       You agree:

 

(a)                                  to disclose to the Collateral Agent such
information relating to any Bank Account as the Collateral Agent may from time
to time request; and

 

(b)                                 not to claim or exercise any security
interest in, set-off, counterclaim or other rights in respect of any Bank
Account save for:

 

(i)                                     deduction of our usual fees and charges
for operating any Bank Account; and

 

(ii)                                  reversal of erroneous credits or any
amounts credited (in any currency) into any Bank Account pursuant to transfers,
bank drafts, cheque payments (or other similar instruments) which are
uncollectible or reversed by clearing banks.

 

4.                                       This authority and instruction is
irrevocable without the prior written consent of the Collateral Agent.

 

Please acknowledge receipt of this Notice of Charge, and confirm that you will
pay all moneys as directed by or pursuant to this Notice of Charge and will
comply with the other provisions of this Notice of Charge, by signing the
acknowledgement on the attached copy of this Notice of Charge and returning that
copy to the Collateral Agent at:

 

 

Wells Fargo Bank, National Association

707 Wilshire Boulevard, 17th Floor

Los Angeles, CA 90017

United States of America

Attention: Corporate Trust Services

Fax No. +1 (213) 614-3355

 

 

 

 

 

 

For and on behalf of

 

 

 

Seagate Singapore International Headquarters Pte. Ltd.

 

 

50

--------------------------------------------------------------------------------


 

[On duplicate]

 

We acknowledge receipt of the Notice of Charge of which this is a copy and agree
to comply with its terms. We confirm that we have not received any other notice
of charge or assignment or notice that any other person claims any rights in
respect of any Bank Account.

 

 

 

 

For and on behalf of

 

[Institution where Bank Account is held]

 

 

 

Date:

 

 

51

--------------------------------------------------------------------------------


 

Schedule 7

 

Form of Notice of Assignment of Assigned Contract

 

To:                      [Party to the Assigned Contract] [Address]

 

cc:                               Wells Fargo Bank, National Association

707 Wilshire Boulevard, 17th Floor

Los Angeles, CA 90017

United States of America

Attention: Corporate Trust Services

Fax No. +1 (213) 614-3355

 

[Date]

 

Notice of Assignment

 

Seagate Singapore International Headquarters Pte. Ltd. (the “Chargor”) hereby
gives you notice that, by an assignment contained in a Second Priority Debenture
(the “Debenture”) dated 25 September 2009 entered into between the Chargor and
Wells Fargo Bank, National Association (the “Collateral Agent”), the Chargor
assigned by way of security to the Collateral Agent (subject to a provision for
reassignment), all its present and future right, title and interest in and to
the contracts listed below (the “Assigned Contracts”), including all moneys
payable to the Chargor, and any claims, awards and judgements receivable or
received by or in favour of the Chargor, pursuant to and under or in connection
with the Assigned Contracts.

 

Assigned Contracts

 

[describe the Assigned Contracts]

 

After receipt of a notice from the Collateral Agent addressed to you indicating
that an Event of Default has occurred and is continuing (a “Default Notice”),
all monies payable by you to the Chargor pursuant to and under or in connection
with any Assigned Contract shall be paid to, or to the order of, the Collateral
Agent.

 

This authority and instruction is irrevocable without the prior written consent
of the Collateral Agent. Despite the assignment referred to above or the making
of any payment by you to the Collateral Agent pursuant to it, the Chargor shall
remain liable to perform all its obligations under each Assigned Contract and
neither the Collateral Agent nor any receiver, delegate or sub-delegate
appointed by it shall at any time be under any obligation or liability to you
under or in respect of any Assigned Contract.

 

The Chargor shall also remain entitled to all rights, powers and discretions
under each Assigned Contract, except that the Chargor shall not and you agree
that the Chargor shall not amend, vary, waive (or agree to amend, vary or waive)
any provision of any Assigned Contract or exercise any right

 

52

--------------------------------------------------------------------------------


 

to rescind, cancel or terminate any Assigned Contract without the prior written
consent of the Collateral Agent, and you should continue to give notices under
each Assigned Contract to the Chargor, in each case unless you receive written
notice from the Collateral Agent to the contrary, in which event all such
rights, powers and discretions shall be exercisable by, and notices shall be
given to, the Collateral Agent or as it directs.

 

Please acknowledge receipt of this Notice of Assignment and confirm that:

 

(a)                                  you will pay all sums due under each
Assigned Contract as directed by or pursuant to this Notice of Assignment;

 

(b)                                 you will not claim or exercise any set-off
or counterclaim in respect of any Assigned Contract;

 

(c)                                  you have not received any other notice of
any assignment or charge of any Assigned Contract or of any other interest of
any third party in any Assigned Contract; and

(d)                                 you will comply with the other provisions of
this Notice of Assignment,

 

by signing the acknowledgement on the attached copy of this Notice of Assignment
and returning that copy to the Collateral Agent at:

 

 

Wells Fargo Bank, National Association

707 Wilshire Boulevard, 17th Floor

Los Angeles, CA 90017

United States of America

Attention: Corporate Trust Services

Fax No. +1 (213) 614-3355

 

 

 

 

For and on behalf of

 

Seagate Singapore International Headquarters Pte. Ltd.

 

 

53

--------------------------------------------------------------------------------


 

[On duplicate]

 

We acknowledge receipt of the Notice of Assignment of which this is a copy and
confirm each of the matters referred to in paragraphs 1 to 4 (inclusive) of the
Notice of Assignment.

 

 

 

 

 

 

For and on behalf of [Party to Assigned Contract]

 

 

 

Date:

 

 

54

--------------------------------------------------------------------------------


 

In witness whereof this Deed has been duly executed by the parties hereto.

 

 

 

The Chargor

[g293041kq11i001.jpg]

 

 

 

THE COMMON SEAL of

 

 

 

SEAGATE SINGAPORE INTERNATIONAL

 

 

 

HEADQUARTERS PTE. LTD.

 

was hereunto affixed in the presence of:

 

 

 

 

 

 

 

 

 

/s/ Patrick J. O’Malley

 

 

Director

 

 

Name: Patrick J. O’Malley

 

 

 

 

 

 

 

 

/s/ Chang Mui Yin

 

 

Director

 

 

Name: Chang Mui Yin

 

 

 

 

 

 

 

 

Address:

Seagate Technology

 

 

 

920 Disc Drive

 

 

 

Scotts Valley, CA95066

 

 

 

United States of America

 

 

 

 

 

 

Fax No.

+1 (831) 438-6675

 

 

 

 

 

 

Attention:

General Counsel

 

 

 

--------------------------------------------------------------------------------


 

The Collateral Agent

 

 

 

 

 

SIGNED, SEALED AND DELIVERED

[g293041kq11i001.jpg] 

 

 

 

by Maddy Hall

 

 

 

for and on behalf of

 

 

 

Wells Fargo Bank, National Association

/s/ Maddy Hall

in the presence of:

Signature

 

 

 

 

Name: Maddy Hall

 

 

 

 

 

Title: Vice President

 

 

 

 

 

 

/s/ Kheang Tan

 

 

Witness’s signature

 

 

Name of Witness: Kheang Tan

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

Address:

Wells Fargo Bank, National Association

 

 

 

707 Wilshire Boulevard, 17th Floor

 

 

 

Los Angeles, CA 90017

 

 

 

United States of America

 

 

 

 

 

 

Fax No:

+1 (213) 614-3355

 

 

 

 

 

 

Attention:

Corporate Trust Services

 

 

 

 

 

 

 

 

 

 

With a copy to: Thompson Hine LLP

 

 

 

 

 

 

 

 

 

Address:

335 Madison Avenue, 12th Floor,

 

 

 

New York, NY 10017

 

 

 

United States of America

 

 

 

 

 

 

Fax No:

+1 (212) 344-6101

 

 

 

 

 

 

Attention:

Irving C. Apar, Esq.

 

 

 

--------------------------------------------------------------------------------